

Exhibit 10(x)(iv)


[*] Confidential Treatment Request. Confidential portions of this agreement have
been omitted and filed separately with the Securities and Exchange Commission.

ASSET PURCHASE AGREEMENT
between
AMERICAN MEDICONNECT, INC.
and
PHONE SCREEN, INC.
as Sellers,
and
JANET LIFSHITZ
as Stockholder
and
JOSEPH SAMEH
as a director and an officer of the Sellers
and
AMERICAN MEDICONNECT ACQUISITION CORP.
as Buyer
and
AMERICAN MEDICAL ALERT CORP.
as Guarantor
_______________________
December 22, 2006
______________________
 
 

--------------------------------------------------------------------------------


 

  TABLE OF CONTENTS
   
Page
     
SECTION 1.
 SALE AND PURCHASE OF ASSETS
1
 1.1
 Sale and Purchase
1
 1.2
 No Assumption of Liabilities
3
 1.3
 Purchase Price
4
 1.4
 Sellers’ and Principals’ Closing Deliveries
5
 1.5
 Adjustments for Payables
7
 1.6
 Adjustment for Receivables
7
 1.7
 Contingent Additional Good Will Payment
7
SECTION 2.
 REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND
 
 
 THE PRINCIPALS
10
 2.1
 Organization
10
 2.2
 Title to Purchased Assets; Ownership of Stock or Membership Interests
10
 2.3
 Authorization; Validity of Agreement, Etc
11
 2.4
 Consents and Approvals; No Violation
11
 2.5
 Condition of Purchased Assets
12
 2.6
 Receivables
12
 2.7
 Taxes
12
 2.8
 Real Property
14
 2.9
 Intellectual Property
15
 2.10
 Material Contracts
15
 2.11
 Customers, Suppliers and Distributors
16
 2.12
 Litigation; Compliance with Laws; Licenses and Permits
16
 2.13
 Product or Service Claims
17
 2.14
 No Brokers
17
 2.15
 Assets Utilized in the Business
17
 2.16
 Related Party Transactions
17
 2.17
 Insurance
17
 2.18
 No Misstatements or Omissions
18
 2.19
 Labor Matters and Employment Matters
18
 2.20
 Environmental Matters
20



 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 
Page
     
 2.21
 No Material Adverse Change
22
 2.22
 No Undisclosed Liabilities
22
 2.23
 Solvency
22
 2.24
 Employee Benefits
22
 2.25
 Investment Representations
25
SECTION 3.
 REPRESENTATIONS AND WARRANTIES OF BUYER
26
 3.1
 Organization
26
 3.2
 Authorization; Validity of Agreement
26
 3.3
 Consents and Approvals; No Violation
26
SECTION 4.
 COVENANTS OF THE PARTIES
26
 4.1
 Employee Matters
26
 4.2
 Non-disclosure of Confidential Information
30
 4.3
 Non-solicitation of Employees
30
 4.4
 Non-Competition
30
 4.5
 Public Statements
31
 4.6
 Use of Name
31
 4.7
 Purchase Price Allocation
31
 4.8
 Other Actions
32
 4.9
 Payment of Payables
32
 4.10
 Financial Statements
32
 4.11
 Discharge of Liabilities; Sales Taxes
32
 4.12
 Assigned Contracts
32
SECTION 5.
 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
33
 5.1
 Survival of Representations and Warranties of the Sellers and the
 
 
 Principals
33
 5.2
 Survival of Representations and Warranties of Buyer
33
SECTION 6.
 INDEMNIFICATION
33
 6.1
 Indemnification by the Sellers and the Principals
33
 6.2
 Indemnification by Buyer
34
 6.3
 Indemnification Procedures; Limitations on Indemnification
34
 
 
 



-ii-

--------------------------------------------------------------------------------



 
 TABLE OF CONTENTS
  (continued)
   
Page
     
 6.4
 Right to Set-Off
35
SECTION 7.
 MISCELLANEOUS
36
 7.1
 Transaction Fees and Expenses
36
 7.2
 Notices
36
 7.3
 Amendment
37
 7.4
 Waiver
37
 7.5
 Governing Law
37
 7.6
 Jurisdiction
37
 7.7
 Remedies
38
 7.8
 Severability
38
 7.9
 Further Assurances
38
 7.10
 Assignment
38
 7.11
 No Third Party Beneficiaries
38
 7.12
 Entire Agreement
38
 7.13
 Headings
39
 7.14
 Counterparts
39

 
-iii-

--------------------------------------------------------------------------------



List of Exhibits
 

   
Page
     
Exhibit A
 Sellers’ Secretary’s Certificates
 
Exhibit B
 Bill of Sale and Assignment Agreement
 
Exhibit C
 Legal Opinion of Counsel to Sellers and Principals
 
Exhibit D
 Management Employment Agreements
 
Exhibit E
 Wire Transfer Instructions
 
Exhibit F
 Form of Lease
 



 
-iv-

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT, dated December 22, 2006 (together with all Schedules
hereto, this "Agreement"), among American MediConnect Acquisition Corp., a New
York corporation, with offices at 3265 Lawson Boulevard, Oceanside, New York
11572 ("Buyer"), and American Medical Alert Corp., a New York corporation with
offices at 3265 Lawson Boulevard, Oceanside, New York, 11572, as guarantor of
Buyer's obligations hereunder, on the one hand, and American MediConnect, Inc.
(“MediConnect”) and Phone Screen, Inc. (“Phone Screen”, and together with
MediConnect, the “Sellers”) each of which is an Illinois corporation having
offices at 3232 North Elston Avenue, Chicago, IL 60618, and Janet Lifshitz, an
individual and the sole stockholder of each of the Sellers, residing at 2722 Old
Glenview Road, Wilmette, IL 60091 (the "Stockholder" or "Principal"), and Joseph
Sameh, an individual and a director and officer of each of the Sellers, residing
at 2722 Old Glenview Road, Wilmette, IL 60091 (the "Officer" or a "Principal",
and together with the Stockholder, the "Principals"), on the other hand.
 
RECITALS
 
A. MediConnect is in the business of providing telephone answering services,
message services, faxing services, paging services and other ancillary office
services (collectively, the "TAS Business").
 
B. Phone Screen is in the business of providing clinical trial support services
(the "Phone Screen Business", and together with the TAS Business, the
"Business")
 
C. Buyer desires to purchase from each of the Sellers, and each of Sellers
desires to sell to Buyer, certain of each such Sellers’ assets and properties
relating to the Business, on the terms and subject to the conditions set forth
herein.
 
D. The parties have drafted a disclosure schedule (the "Disclosure Schedule")
corresponding to various provisions of this Agreement, in order to record
various disclosures made pursuant to the various provisions hereof.
 


AGREEMENT
 
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1. Sale and Purchase of Assets.
 
1.1 Sale and Purchase. Upon the terms and subject to the conditions contained in
this Agreement, each of the Sellers, as of the date hereof (the “Closing Date”),
hereby sells, assigns, transfers and delivers to Buyer, and Buyer, as of the
Closing Date, purchases and accepts from each of the Sellers, all of the assets
and rights of every nature, kind and description, tangible and intangible,
wherever located, that are owned, used or held for use by each such Seller in or
for each Seller's Business, as the same exists on the Closing Date
(collectively, the "Purchased Assets"), free and clear of any and all liens,
charges, claims, pledges, security interests or other encumbrances of any kind
whatsoever ("Liens"), other than (i) cash, except for cash relating to Accounts
Receivable belonging to Buyer as set forth in Section 1.6, (ii) all assets and
rights in connection with the Employee Plans (as defined in Section 2.24 of this
Agreement), except for those listed in Section 4.1 of the Disclosure Schedule,
and (iii) all assets listed in Section 1.1 of the Disclosure Schedule hereto
(collectively, the "Excluded Assets"). The Purchased Assets shall include,
without limitation, the following, in each case, as used or held for use by each
Seller in or for each Seller's Business:
 
1

--------------------------------------------------------------------------------


(a) customer accounts (both actual and prospective), including barter accounts,
if any;
 
(b) expenses prepaid by each of the Sellers;
 
(c) customer and supplier lists, mailing lists, telephone numbers, DID numbers,
catalogs, yellow pages advertising, brochures, promotional materials and
handbooks relating to the Business;
 
(d) other books, records, files, contracts, plans, notebooks, production and
sales data and other data of each of the Sellers relating to the Business,
including but not limited to book keeping records and ledgers, whether or not in
tangible form or in the form of intangible computer storage media such as
optical disks, magnetic disks, tapes and all similar storage media;
 
(e) machinery, computers, file servers, networking hardware, software licensing
and other data processing hardware (and all software related thereto or used
therewith) and other tangible personal property of similar nature, including but
not limited to all items set forth on each of Sellers’ fixed asset ledger
attached to this Agreement on Section 2.5 of the Disclosure Schedule, the
Amtelco telephony equipment and all telephony hardware and peripherals,
including, but not limited to, telephony chassis, expansion cards, monitors,
spare equipment, operator audio boxes, amplifiers and headsets;
 
(f) office furniture, office equipment, fixtures and other tangible personal
property of similar nature, as set forth in Section 2.5 of the Disclosure
Schedule, and all other such items located in the premises identified in the
Leases (as hereinafter defined), whether or not set forth in Section 2.5 of the
Disclosure Schedule;
 
(g) all inventory including, but not limited to, any pagers;
 
(h) interests to the extent owned by each of the Sellers in any patent,
copyright, trademark, trade name, brand name, service mark, service name,
assumed name, domain name, website, logo, symbol, trade dress, design or
representation or expression of any thereof, or registration or application for
registration thereof, or any other invention, trade secret, technical
information, know-how, proprietary right or intellectual property, technologies,
methods, designs, drawings, software (including documentation and source code
listings), processes and other proprietary properties or information
(collectively, the "Intellectual Property");
 
2

--------------------------------------------------------------------------------


(i) real property interests described in Section 2.8 of the Disclosure Schedule
to this Agreement together with all licenses, leases, rights, privileges and
appurtenances thereto including, without limitation, all leases, agreements and
other rights to use, occupy or possess, or otherwise with respect to, real
property or machinery, equipment, vehicles, and other tangible personal property
of similar nature to which each of the Sellers is a party, and all rights
arising under or pursuant to such leases, agreements and rights;
 
(j) all rights under contracts, agreements, options, commitments,
understandings, licenses, leases, permits and instruments relating to the
Business including, without limitation, customer and supplier contracts, sales
representative and distributor contracts and commission contracts with respect
thereto, all as listed (the "Assigned Contracts") on Schedule 1.1(j) of the
Disclosure Schedule, but no Liabilities (as defined below) associated with any
of the Assigned Contracts, except as set forth in Section 1.2 below;
 
(k) all of the Sellers' rights, title and interest in and to the names
“MediConnect" and "Phone Screen" and all variations thereof and all similar
names and the goodwill associated therewith and with the Purchased Assets,
together with all trademarks, service marks and trade names each of the of
Sellers related to the Business, if any;
 
(l) third party warranties and guarantees and other similar contractual rights
as to third parties held by or in favor of each of the Sellers, and arising out
of, resulting from or relating to the Business or the Purchased Assets, to the
extent not included as part of the Assigned Contracts; and
 
(m) rights to insurance and condemnation proceeds relating to any damage,
destruction, taking or other similar impairment of any of the Purchased Assets
and payable directly to either of the Sellers.
 
1.2 No Assumption of Liabilities. Except as provided herein, Buyer is not
assuming any Seller's direct or indirect liabilities, obligations, undertakings,
indebtedness, obligations under guaranties, endorsements, adverse claims,
losses, damages, deficiencies, costs, expenses or responsibilities of any kind,
fixed or unfixed, known or unknown, asserted or unasserted, due or undue,
liquidated or unliquidated, secured or unsecured, accrued or unaccrued,
contingent or non-contingent, subordinated or non-subordinated (collectively,
"Liabilities"). Buyer will assume all Liabilities relating to the Purchased
Assets and the Business to the extent arising from activity of Buyer relating to
periods after the Closing Date (collectively, the "Assumed Liabilities").
 
1.3 Purchase Price. The aggregate purchase price for the Purchased Assets is Two
Million Twenty Eight Thousand Eight Hundred Thirty and 00/100 ($2,028,830.00)
Dollars (the "Purchase Price"). The Purchase Price shall be payable as set forth
below:
 
3

--------------------------------------------------------------------------------


(a) Nine Hundred Ninety Three Thousand Seven Hundred Thirty Nine and 50/100
($993,739.50) Dollars, payable to MediConnect by wire transfer on the Closing
Date (the "MediConnect Closing Cash Purchase Price"); 
 
(b) Five Hundred Thousand ($500,000.00) Dollars, payable to Phone Screen by wire
transfer on the Closing Date (the “Phone Screen Closing Cash Purchase Price”);
 
(c) Thirty Five Thousand Nine Hundred Sixty Seven (35,967) shares of American
Medical Alert Corp. ("AMAC"), the Buyer's indirect parent, common stock issued
to MediConnect (the "AMAC Shares"); and
 
(d) and Three Hundred Five Thousand Seven Sixty Six and 00/100 ($305,776.00)
Dollars, plus interest accrued thereon at a rate of six (6%) percent per annum,
payable to MediConnect upon the twelve month anniversary of the Closing Date;
provided, however, that to the extent any such amounts are not paid because of a
properly asserted claim pursuant to Section 6.4 hereof, such amounts shall not
be deemed to be an amount payable under this Section 1.3(d); 
 
(e) As additional consideration, the Buyer shall pay each Seller the amounts set
forth in Section 1.7(a)-(c) hereof (the "Contingent Additional Good Will
Payment"), and the amounts set forth in Section 1.7(f) hereof (the "Phone Screen
Additional Good Will Payment"), in each case to the extent so payable.
 
1.4 Sellers’ and Principals’ Closing Deliveries. (a) On or prior to the Closing
Date, each of the Sellers and the Principals, will have delivered to Buyer each
of the following documents (collectively, the "Seller's Closing Documents"):
 
(i) Certificate of Secretary. A certificate of the Secretary of each of the
Sellers in the form of Exhibit A, setting forth a copy of the resolutions
adopted by its board of directors and the Stockholder in her respective capacity
as a stockholder of each of the Sellers, approving the execution and delivery of
this Agreement, ratifying all past corporate action, and the other documents and
instruments contemplated hereby to which it is a party (this Agreement and all
other documents and instruments to which Buyer, the Sellers or the Principals is
a party in connection herewith being sometimes collectively referred to herein
as the "Purchase Documents") and the consummation of the transactions
contemplated hereby;
 
(ii) Instruments of Transfer. Two separate Bills of Sales and Assignment
Agreements, in the form of Exhibit B attached hereto (the "Bill of Sale"), duly
executed by each of the Sellers, respectively, that, among other things,
conveys, transfers and sells to Buyer all right, title and interest of each of
the Sellers in and to the Purchased Assets owned by each of the Sellers,
respectively.
 
(iii) Legal Opinion of Counsel to Sellers and Principals. An opinion, in the
form of Exhibit C attached hereto, from Stone, Pogrund & Korey, counsel to
Sellers and the Principals.
 
4

--------------------------------------------------------------------------------


(iv) Wire Transfer Instructions. Wire transfer instructions for the payment of
each of the MediConnect and the Phone Screen Closing Cash Purchase Price,
respectively, in the forms attached hereto as Exhibit E.
 
(v) Schedule of Receivables. A schedule of all receivables due to each of the
Sellers as of the close of business on the Closing Date, including Sellers'
standard aging report for each account.
 
(vi) Customer List. A complete and unrestricted list of all customers of each of
the Sellers, including the name, address, telephone number and contact for each
such customer, which list shall only be delivered and transferred to the Buyer
either by electronic mail or by facsimile.
 
(vii) Management Employment Agreements. Employment agreements between the Buyer
and each of the Stockholder and the Officer in the form of Exhibit D attached
hereto (the "Management Employment Agreements"), duly executed by each of the
Stockholder and the Officer, respectively.
 
(viii) Books and Records. All books and records of each of the Sellers relating
to the Business.
 
(ix) Lease. (i) A one year lease for the premises at 3232 North Elston Avenue,
Chicago, IL 60618 (the “Building”) between the Buyer and JSS Properties LLC (the
“LLC”), in the form of Exhibit F hereto (the "Lease"), duly executed by the LLC,
and (ii) a letter agreement between the LLC and MediConnect terminating the
current lease for the relevant premises.
 
(x) Bank Debt/Payoff Letter. A payoff letter from Devon Bank (the "Bank") in a
form reasonably acceptable to the Buyer as well as such bank's wire transfer
instructions.
 
(xi) Amtelco Consent. The consent of Amtelco to the assignment of that certain
Amtelco license agreement, from MediConnect to Buyer, in a form reasonably
acceptable to the Buyer.
 
1.4A. Deliveries of Buyer. On or prior to the Closing Date, Buyer will have
delivered to the Sellers each of the following documents and payments
(collectively "Buyer's Closing Documents"):
 
(i) Certificate of Secretary. A certificate of the Secretary of Buyer setting
forth a copy of the resolutions adopted by its Board of Directors approving the
execution and delivery of this Agreement and the other Purchase Documents and
the consummation of transactions contemplated hereby and thereby.
 
(ii) Closing Cash Purchase Price. Each of the MediConnect and Phone Screen
Closing Cash Purchase Price, respectively, in immediately available funds.
 
5

--------------------------------------------------------------------------------


(iii) AMAC Shares. Irrevocable instructions to AMAC's transfer agent for the
issuance of the AMAC Shares, as well as an opinion by AMAC's counsel relating to
such issuance.
 
(iv) Management Employment Agreements. The Management Employment Agreements,
duly executed by the Buyer.
 
1.5 Adjustments for Payables. Within 90 days after the Closing Date, Buyer will
prepare an accrual based statement of accounts payable (including any payables
outstanding as of the Closing Date, which are listed on Schedule 1.5 of the
Disclosure Schedule (the "Payables")) as of the Closing Date with respect to
each of the Sellers. Any such accounts payable which relate to any period prior
to the Closing Date and which are paid by Buyer, shall be a credit in Buyer’s
favor. Any amounts paid by either Seller prior to the Closing Date that relate
to periods after the Closing Date shall also be scheduled and shall act as a
credit in favor of such Seller. Buyer shall provide Sellers with an accounting
of any sums claimed by Buyer from Sellers pursuant to this Section. The net
amount shall be paid by the Buyer or Sellers, as the case may be, to the other
within 30 days of the determination thereof. If either of the Sellers fails to
timely pay any amounts due to Buyer pursuant to this Section, then such amounts
may be debited from any amounts due to Sellers pursuant to this Agreement.
 
1.6 Adjustment for Receivables. [*].
 
1.7 Contingent Additional Good Will Payment and Phone Screen Additional Good
Will Payment. [*].
 
Section 2. Representations and Warranties of the Sellers and the Principals. In
order to induce Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, each of the Sellers and the Principals,
represent and warrant to Buyer that each of the following statements is true and
correct as of the date hereof, and with respect to representations and
warranties that speak as of a subsequent date, such representations and
warranties will also be true and correct in all material respects as of such
date. Each of the Sellers and the Principals acknowledge that the following
representations and warranties are an essential inducement to Buyer's decision
to enter into this Agreement and to consummate the transactions contemplated
hereby and that any breach thereof shall be deemed to be a material breach of
this Agreement (provided, however, that Buyer shall notify Sellers in writing of
any such breach and the amount of Damages (as defined in Section 6.1) claimed as
a result of such breach, and Sellers shall have fifteen (15) days to dispute
such breach, during which time, any payment obligations of the Buyer (to the
extent of the Damages claimed) under this Agreement or the Management Employment
Agreements shall be tolled):
 
2.1 Organization. Each of the Sellers is an Illinois corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, with full corporate power and authority to conduct its business
and to own and operate its assets and properties as presently conducted and
operated. The LLC is an Illinois limited liability company duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full limited liability company power and authority to conduct its business
and to own its assets and properties as presently conducted and operated. Except
as set forth in Section 2.1 of the Disclosure Schedule, neither Seller does any
business in any other jurisdiction in any manner which would require it to
become qualified or licensed as a foreign entity. Each Seller has delivered to
Buyer, as Section 2.1 of the Disclosure Schedule, true, correct and complete
copies of such Seller’s articles of incorporation (the "Articles of
Incorporation") and by-laws (the "By Laws"), as currently in effect.
 
6

--------------------------------------------------------------------------------


2.2 Title to Purchased Assets; Ownership of Stock or Membership Interests. 
 
(a) Each Seller has good and marketable title to the Purchased Assets owned by
it including, without limitation, all assets set forth on each Seller's
respective fixed asset ledgers attached to this Agreement on Section 2.5 of the
Disclosure Schedule, free and clear of all Liens, other than (i) Liens, if any,
for personal property taxes and assessments not yet due and payable and (ii)
Liens disclosed on Section 2.2 of the Disclosure Schedule. The LLC is the sole
owner of the Building. Upon consummation of the transactions contemplated by
this Agreement, Buyer will acquire all of each Seller's respective rights, title
and interests in and to the Purchased Assets owned by it, free and clear of all
Liens, other than those listed on Schedule 2.2 of the Disclosure Schedule,
except that the Lien held by the Bank shall be extinguished in full on the
Closing Date by Buyer wiring the amount of funds listed in, and in accordance
with the wire transfer instruction provided by Sellers in, Exhibit E hereto.
 
(b) The Stockholder is the sole record and beneficial owner of (i) 14,926 shares
of MediConnect's common stock, no par value which constitute all of the
outstanding capital stock of MediConnect, and (ii) 100 shares of Phone Screen's
common stock, no par value, which constitute all of the outstanding capital
stock of Phone Screen. No Person has any right, interest or claim to any of the
Sellers’ capital stock (other than the Stockholder in the amounts set forth in
the first sentence of this Section 2.2(b)) or the Purchased Assets. On or about
April 19, 1989, the Officer purchased 500 shares of MediConnect's common stock
from each of Richard Smith and Thomas Mulcahy, for a purchase price of $4.00 per
share. There are no subscriptions, warrants, options, convertible securities or
other rights (contingent or other) to purchase or acquire any shares of any
class of capital stock of either Seller, issued or outstanding, and there is no
commitment of either Seller to issue any shares, warrants, options or other such
rights or to distribute to holders of any class of its capital stock, any
evidences of indebtedness or assets. The Principals are the sole directors and
officers of each of the Sellers. The Principals are the sole members and
managers of the LLC.
 
2.3 Authorization; Validity of Agreement, Etc. Each of the Principals has the
requisite capacity, and each of the Sellers has the full right, power and
authority, to execute and deliver this Agreement and the other Purchase
Documents to which, as applicable, it or they are a party and to consummate the
transactions contemplated hereby and thereby, and to make the representations
set forth herein and therein. The execution and delivery of this Agreement and
the other Purchase Documents to which each Seller is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by each of the Sellers and no other proceedings on the
part of either of the Sellers are necessary to authorize the execution and
delivery of this Agreement and the other Purchase Documents to which each Seller
is a party to or the consummation of the transactions contemplated hereby and
thereby by each of the Sellers and the Principals. The execution and delivery of
the Lease and the consummation of the transactions contemplated thereby have
been duly and validly authorized by the LLC and no other proceedings on the part
of the LLC are necessary to authorize the execution and delivery of the Lease.
Each of this Agreement and the other Purchase Documents to which the Sellers are
party have been duly and validly executed by each of the Sellers and constitute
the valid and binding agreement of each of the Sellers, enforceable against each
of the Sellers in accordance with its respective terms. Each of this Agreement
and the other Purchase Documents to which the Principals are a party have been
duly and validly executed by each of the Principals constitute the valid and
binding obligation of each of the Principals, enforceable against each of the
Principals in accordance with its respective terms. The Lease has been duly and
validly executed by the LLC and constitutes the valid and binding obligation of
the LLC, enforceable against the LLC in accordance with its terms.
 
7

--------------------------------------------------------------------------------


2.4 Consents and Approvals; No Violation. Except as set forth in Section 2.4 of
the Disclosure Schedule, and except as set forth below with respect to the
MediConnect and Phone Screen customer contracts, the execution, performance and
delivery by the each of the Sellers, and the Principals of this Agreement and
each of the other Purchase Documents to which it or they are a party, as
applicable, and the consummation by the Sellers and the Principals of the
transactions contemplated hereby and thereby, respectively, and the compliance
by each of the Sellers and the Principals with the provisions hereof and thereof
will not: (a) conflict with or breach any provision of the Articles of
Incorporation or Bylaws of either Seller; (b) violate or breach in any respect
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both would constitute a default) under, any of the terms,
covenants, conditions or provisions of, or give rise to a right to terminate or
accelerate or increase the amount of payment due under, any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, lease, contract,
agreement or other instrument, commitment or obligation to which either of the
Sellers or, either of the Principals is a party (collectively, "Contracts"), or
by which either of the Sellers or, either of the Principals or any of their
respective properties or assets, as applicable, may be bound or affected; (c)
require either of the Sellers or either of the Principals to make any filing or
registration with, or obtain any other permit, authorization, consent or
approval of, any Person (as hereinafter defined) or Governmental Entity (as
hereinafter defined); (d) result in the creation of any Lien on or affecting the
Purchased Assets; (e) violate any order, writ, injunction, decree, judgment, or
ruling of any court or governmental authority, applicable to either of the
Sellers or either of the Principals or any of their respective properties or
assets; or (f) violate any statute, law, rule or regulation applicable to either
of the Sellers or any of their respective properties or assets. The standard
customer contract of MediConnect requires consent of the customer for
assignment. Most of the customer contracts of Phone Screen reuire consent of the
customer for assignment. "Person" shall mean any individual, partnership,
corporation, joint venture, limited liability company, trust, organization or
any other entity. "Governmental Entity” shall mean any foreign, provincial,
United States federal, state, county, municipal or other local jurisdiction,
political entity, body, organization, subdivision or branch, legislative or
executive agency or department or other regulatory service, authority or agency.
 
2.5 Condition of Purchased Assets. All items of machinery, equipment, tooling
and other tangible personal property owned or leased by the Sellers and used in
the conduct of the Business (other than items of inventory) are listed in the
detailed fixed assets ledger of each of the Sellers attached to Section 2.5 of
the Disclosure Schedule (collectively, the "Personal Property"). Although it may
not be specifically identified in Section 2.5 of the Disclosure Schedule, the
term "Personal Property" includes all of the telephony equipment hardware and
peripherals, including, but not limited to, telephony chassis, expansion cards,
monitors, spare equipment, operator audio boxes, amplifiers, headsets, and all
computers, furniture, fixtures and machinery, in each case located in the
premises identified in the Lease. The Personal Property conforms in all respects
to all requirements of applicable laws. All items of machinery, equipment and
tooling included within the Personal Property are in good operating condition
and in good state of maintenance and repair and are adequate for use in conduct
of each of the Sellers’ Business as currently being conducted.
 
8

--------------------------------------------------------------------------------


2.6 Receivables. All accounts receivable of each of the Sellers as of the
Closing Date, are reflected on Section 2.6 of the Disclosure Schedule and
represent valid obligations arising from bona fide transactions in the ordinary
course of each of the Sellers’ business consistent with past practice and
established in the ordinary course of each of the Sellers’ business. To the best
knowledge of each of the Sellers and each of the Principals, the accounts
receivable of each of the Sellers are collectible, and there is no contest,
claim, or right of set off, under any contract with any obligor of an accounts
receivable relating to the amount or validity of such accounts receivable. All
invoices of each of the Sellers' relate to and reflect services previously
provided by the Sellers to their respective customers, including base fees and
usage fees.
 
2.7 Taxes.
 
(a) Except as set forth in Section 2.7(a) of the Disclosure Schedule:
 
(i) Each Seller has (A) duly and timely filed or caused to be filed with the
Internal Revenue Service, the State of Illinois or other applicable Governmental
Entity (collectively, "Taxing Authorities") all Tax Returns (as defined below)
that are required to be filed by or on behalf of such Seller and that include or
relate to the Purchased Assets or the Business, which Tax Returns are true,
correct and complete, and (B) duly and timely paid in full or caused to be paid
in full, or recorded a provision for such payment on the books and records of
such Seller in accordance with GAAP for the payment of, all Taxes that are due
and payable and any Taxes that could result in a Lien on any Purchased Asset or
the Business. Each of the Sellers has adequate reserves for the payment of all
Taxes that are not due and payable;
 
(ii) Each Seller has duly and timely complied with all applicable Laws relating
to the collection or withholding of Taxes, and the reporting and remittance
thereof to the applicable Taxing Authorities;
 
(iii) no audit, examination, investigation, reassessment or other administrative
or court proceeding (collectively, a "Tax Proceeding") is pending, proposed, or
threatened, with regard to any Tax or Tax Return referred to in clause (i)
above;
 
9

--------------------------------------------------------------------------------


(iv) there is no Lien for any Tax upon any of the Purchased Assets or the
Business;
 
(v) there is no outstanding request for a ruling from any Taxing Authority,
closing agreement (within the meaning of Section 7121 of the Code or any
analogous provision of applicable Law) relating to any Tax for which either of
the Sellers is or may be liable or with respect to each Seller's income, assets
or business, power of attorney relating to, or in connection with, any Tax that
could result in a Lien on any Purchased Asset or the Business;
 
(vi) none of the Purchased Assets is "tax-exempt bond financed property" or
"tax-exempt use property" within the meaning of Section 168(g) or (h),
respectively, of the Code or any similar provision of applicable Law;
 
(vii) none of the Purchased Assets is required to be treated as being owned by
any other person pursuant to the "safe harbor" leasing provisions of Section
168(f)(8) of the Internal Revenue Code of 1954 as in effect prior to the repeal
of those "safe harbor" leasing provisions or any similar provision of applicable
Law;
 
(viii) no claim has ever been made by a Taxing Authority in a jurisdiction where
either of the Sellers or either of the Principals has not paid any Tax or filed
Tax Returns relating to the Business or any Purchased Asset asserting that such
Seller or such Principal is or may be subject to Tax in such jurisdiction.
 
(ix) MediConnect is, and has always been, an "S-Corp" for all Tax purposes.
Phone Screen is, and has always been, an "C-Corp" for all Tax purposes (it being
understood that Phone Screen may apply for S-Corp status in the future).
 
(b) Each Seller has provided to Buyer true, complete and correct copies of (i)
all Federal and Corporate Income Tax Returns relating to, and (ii) all audit
reports relating to, each proposed adjustment, if any, made by any Taxing
Authority with respect to any taxable period ending after December 31, 2001 and
any and all Taxes with respect to which a Lien may be imposed on any Purchased
Asset or the Business.
 
(c) As used herein, (i) "Tax Return" means any return, declaration, report,
information return or statement, and any amendment thereto, including without
limitation any consolidated, combined or unitary return or other document
(including any related or supporting information), filed or required to be filed
with any Taxing Authority in connection with the determination, assessment,
collection, payment, refund or credit of any federal, state, local or foreign
Tax or the administration of any Laws relating to any Tax or ERISA, and (ii)
"Tax" or "Taxes" means any and all taxes, charges, fees, levies, deficiencies or
other assessments of whatever kind or nature including, without limitation, all
net income, gross income, profits, gross receipts, excise, real or personal
property, sales, ad valorem, withholding, social security, retirement, excise,
employment, unemployment, minimum, estimated, severance, stamp, property,
occupation, environmental, windfall profits, use, service, net worth, payroll,
franchise, license, gains, customs, transfer, recording and other taxes, customs
duty, fees assessments or charges of any kind whatsoever, imposed by any Taxing
Authority, including any liability therefor as a transferee (including without
limitation under Section 6901 of the Code or any similar provision of applicable
Law), as a result of Treasury Regulation §1.1502-6 or any similar provision of
applicable Law, or as a result of any Tax sharing or similar agreement, together
with any interest, penalties or additions to tax relating thereto.
 
10

--------------------------------------------------------------------------------


2.7A Accuracy of Ledgers. Each of Sellers’ revenues and expenses ledgers
delivered to Buyer are true and accurate in all material respects.
 
2.7B Financial Statements. Attached to Section 2.7B of the Disclosure Schedules
are the (i) unaudited balance sheets of each Seller as of December 31, 2005, and
(ii) unaudited statements of income of each Seller for the 12 month period ended
December 31, 2005 (collectively, the "Financial Statements"), together with a
compilation report of the Sellers' independent accountants with respect to such
Financial Statements. The Financial Statements, (i) are derived from, and agree
with, the books and records of each of the Sellers, respectively, and (ii)
fairly present the financial condition of each of the Sellers, respectively, as
of the date thereof and the results of operations of each of the Sellers for the
periods set forth therein, in each case prepared in accordance with United
States generally accepted accounting principles, as in effect on the date
hereof.
 
2.8 Real Property. Except as set forth in Section 2.8 of the Disclosure
Schedule, the Sellers do not own any real property and are neither a landlord,
sublandlord or licensor nor a tenant, subtenant or licensee under any lease,
sublease, license or occupancy agreement with respect to real property. Section
2.8 of the Disclosure Schedule lists and briefly describes all leases, subleases
and agreements by which real property is used or occupied by the Sellers in
connection with the Business. With respect to each parcel of leased real
property: (i) the leases and subleases described on Section 2.8 of the
Disclosure Schedule, constitute all of the leases, subleases and agreements
under which the Sellers hold any interest in any leased real estate used in
connection with their business; (ii) the Sellers have delivered to Buyer and its
counsel true, correct and complete copies of all of the leases, subleases and
agreements described on Section 2.8 of the Disclosure Schedule; (iii) each such
lease, sublease or agreement is in full force and effect and is a legal, valid,
binding and enforceable obligations of the applicable Seller and, to the best
knowledge of each of the Sellers and the Principals, each of the other parties
thereto, and will continue to be legal, valid, binding, enforceable and in full
force and effect on identical terms after the Closing; (iv) none of the Sellers
or, to the best knowledge of each of the Sellers and the Principals, any other
party to any such lease, sublease or agreement is in breach or default thereof,
and no event has occurred which, with notice or the lapse of time, or both,
would constitute such a breach or default or permit termination, modification or
acceleration thereof or thereunder; (v) to the best knowledge of each of the
Sellers and the Principals, no other party to any such lease, sublease or
agreement has repudiated any provision thereof; (vi) there are no disputes, oral
agreements or forbearance programs in effect as to any such lease, sublease or
agreement; (vii) no such lease, sublease or agreement has been modified in any
respect, except to the extent disclosed in documents delivered to Buyer and its
counsel; (viii) neither of the Sellers has assigned, transferred, conveyed,
mortgaged, deeded in trust or encumbered any interest in any leasehold or
subleasehold; (ix) to the best knowledge of each of the Sellers and the
Principals, all buildings, improvements and other property on the leased
property have received all material approvals of governmental authorities
(including certificates of occupancy, permits and licenses) required in
connection with the operation thereof and have been operated and maintained in
accordance with all material legal requirements and are not in violation of any
material zoning, building code or subdivision ordinance, regulation, order or
law or restrictions or covenants or record; (x) to the best knowledge of each of
the Sellers and the Principals, all buildings, improvements and other property
thereon are supplied with utitlies and other services necessary for the
operation thereof (including gas, electricity, water, telephone, sanitary and
storm sewers and access to public roads); (xi) there are no pending or, to the
best knowledge of each of the Sellers and the Principals, threatened
condemnation proceedings, lawsuits, or other administrative actions relating to
such parcel or other matters affecting adversely the current use, occupancy, or
value of such parcel; (xii) to the best knowledge of each of the Sellers and the
Principals, the land does not serve any adjoining property for any purpose
inconsistent with the use of the land, and the property is not located within
any flood plain or subject to any similar type restriction for which any permits
or licenses necessary to the use thereof have not been obtained; (xiii) other
than the documents described on the attached Section 2.8 of the Disclosure,
there are no leases, subleases, licenses, concessions, or other agreements,
written or oral, by which the Sellers have granted to any Person the right of
use or occupancy of any portion of such properties; (xiv) no Person (other than
the Sellers) is in possession of such properties; and (xv) all such leased real
property and improvements therein are in good operating condition and repair and
are adequate and suitable for their intended use in the Business.
 
11

--------------------------------------------------------------------------------


2.9 Intellectual Property. Section 2.9 of the Disclosure Schedule lists all
Intellectual Property that is owned by each of the Sellers or any other Person
and used by each of the Sellers in the operations of the Business, and there are
no pending or, to the best knowledge of each of the Sellers and the Principals,
threatened claims by any Person relating to either Seller's use of any
Intellectual Property. With respect to such Intellectual Property, each Seller
has, free and clear of all Liens, such rights of ownership or such rights of
license, lease or other agreement to use the Intellectual Property as are
necessary to permit such Seller to conduct its business and, except as set forth
on Section 2.9 of the Disclosure Schedule, neither Seller is obligated to pay
any royalty or similar fee to any Person in connection with such Seller's use or
license of any of the Intellectual Property.
 
2.10 Material Contracts. Section 2.10 of the Disclosure Schedule sets forth a
true, complete and correct list of every Contract that: (i) provides for
aggregate future payments by each Seller or to each Seller of more than $1,000
(excluding purchase orders and invoices arising in the ordinary course of
business); (ii) was entered into by any Seller with any of the Principals, or an
officer, director or significant employee of each Seller; (iii) is a collective
bargaining or similar agreement; (iv) guarantees or indemnifies or otherwise
causes either Seller to be liable or otherwise responsible for the Liabilities
of another or provides for a charitable contribution by either Seller; (v)
involves an agreement with any bank, finance company or similar organization;
(vi) restricts either of the Sellers or the Principals or the Business from
engaging in any business or activity anywhere in the world; (vii) is an
employment agreement, consulting agreement or similar arrangement with any
employee of either of the Sellers; (viii) involves an agreement or any other
Contract providing for payments from either Seller to any other Person, or by
any Person to either Seller, based on sales, purchases or profits, other than
direct payments for goods; or (ix) any other Contract that is material to the
rights, properties, assets, business or operations of either Seller or the
Business (the foregoing, collectively, "Material Contracts"). Each Seller has
heretofore provided true, complete and correct copies of all of its Material
Contracts to Buyer.
 
There is not, and to the best knowledge of each of the Sellers and the
Principals, there has not been claimed or alleged by any Person with respect to
any Material Contract, any existing default, or event that with notice or lapse
of time or both would constitute a default or event of default, on the part of
either Seller or, to the best knowledge of each of the Sellers and the
Principals, on the part of any other party thereto, and no consent, approval,
authorization or waiver from, or notice to, any Governmental Entity or other
Person is required in order to maintain in full force and effect any of the
Material Contracts, other than such consents and waivers that have been obtained
and are unconditional and in full force and effect and such notices that have
been duly given and copies of such consents, waivers and notices have been
delivered to Buyer.
 
12

--------------------------------------------------------------------------------


2.11 Customers, Suppliers and Distributors. Sellers have delivered to Buyer by
electronic mail or facsimile dated December 12, 2006 (i) a list of all of each
of the Sellers’ customers, (ii) the sales of each Seller for the 12 month period
ended December 12, 2006, and (iii) the suppliers and distributors of each Seller
during such period. Other than in the normal course of business, there has not
been any adverse change in the business relationship of either Seller with any
such customer, supplier or distributor, and neither of the Sellers or the
Principals is aware of any threatened loss of any such customer, supplier or
distributor.
 
Attached to Section 2.11 of the Disclosure Schedule is the most recent form of
each of the Sellers’ standard customer agreement.
 
2.12 Litigation; Compliance with Laws; Licenses and Permits.
 
(a) Except as set forth in Section 2.12 of the Disclosure Schedule, there is no
claim, suit, action or proceeding ("Proceeding") pending, nor, to the best
knowledge of each of the Sellers or the Principals, is there any investigation
or Proceeding threatened, that involves or affects either Seller or the
Business, by or before any Governmental Entity, court, arbitration panel or any
other Person.
 
(b) Except as set forth in Section 2.12 of the Disclosure Schedule, each of the
Sellers and the Business have complied with all applicable federal, state,
county, municipal or other local criminal, civil or common laws, statutes,
ordinances, orders, codes, rules, regulations, permits, policies, guidance
documents, judgments, decrees, injunctions, or agreements of any Governmental
Entity (collectively, "Laws"), including but not limited to Laws relating to
zoning, building codes, antitrust, occupational safety and health, industrial
hygiene, environmental protection, water, ground or air pollution, consumer
product safety, product liability, hiring, wages, hours, employee benefit plans
and programs, collective bargaining and the payment of withholding and social
security taxes. Since January 1, 2002, neither Seller has received any notice of
any violation of any Law.
 
13

--------------------------------------------------------------------------------


(c) Except as set forth in Section 2.12 of the Disclosure Schedule, each of the
Sellers and the Business has every license, permit, certification, qualification
or franchise issued by any Governmental Entity (each, a "License") and every
approval, authorization, waiver, variance, exemption, consent or ratification by
or on behalf of any Person that is not a party to this Agreement (each, a
"Permit") required for it to conduct its business as presently conducted. All
such Licenses and Permits are specified on Schedule 2.12. All such Licenses and
Permits are in full force and effect and neither of the Sellers nor the
Principals has received notice of any pending cancellation or suspension of any
thereof nor, to the best knowledge of either of the Sellers or the Principals,
is any cancellation or suspension thereof threatened. The applicability and
validity of each such License and Permit will not be adversely affected by the
consummation of the transactions contemplated by this Agreement. Each such
License or Permit is set forth in Section 2.12 of the Disclosure Schedule.
 
2.13 Product or Service Claims. No product or service liability claim or a claim
with respect to the conduct of the Business is pending, or to the best knowledge
of each of the Sellers and the Principals, threatened, against either Seller or
against any other party with respect to the products or services of the
Business. Section 2.13 of the Disclosure Schedule lists all service and product
liability claims asserted against each Seller with respect to the products or
services of the Business or either Seller during the last five (5) years.
 
2.14 No Brokers. Neither of the Sellers or the Principals has employed, or
otherwise engaged, any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders' fees or other
similar fees in connection with the transactions contemplated by this Agreement.
 
2.15 Assets Utilized in the Business. Except as set forth in Section 2.15 of the
Disclosure Schedule, the assets, properties and rights owned, leased or licensed
by each Seller or used in connection with the Business and that are owned,
leased or licensed by such Seller as of the date hereof, and all the agreements
to which each Seller is a party, constitute all of the properties, assets and
agreements necessary to such Seller in connection with the operation and conduct
by such Seller of the Business as presently and as proposed to be conducted.
 
2.16 Related Party Transactions. Except as set forth in Section 2.16 of the
Disclosure Schedule, neither of the Principals, nor any other director, officer
or key employee of either of the Sellers (or any members of the immediate family
(including spouse, brother, sister, descendant, ancestor or in-law) or
affiliates of the aforementioned is (i) a party to any agreement, contract,
commitment or transaction with either of the Sellers or affecting the Business,
or has any interest in any property, whether real, personal or mixed, or
tangible or intangible, used in or necessary to the business of either of the
Sellers, or (ii) is a director, officer or employee of any customer or supplier
of either of the Sellers.
 
2.17 Insurance. Section 2.17 of the Disclosure Schedule contains a complete and
correct list of all policies of insurance of any kind or nature covering each
Seller, including policies of life, fire, theft, casualty, product liability,
workmen's compensation, business interruption, employee fidelity and other
casualty and liability insurance, indicating the type of coverage, name of
insured, the insurer, the expiration date of each policy, the amount of coverage
and whether on an "occurrence" or "claims made" basis. All such policies are:
(i) with insurance companies that are financially sound and reputable and are in
full force and effect; (ii) sufficient for compliance with all material
requirements of law and of all applicable material agreements; and (iii) valid,
outstanding and enforceable policies. Complete and correct copies of such
policies have been furnished to Buyer. All such insurance policies or comparable
coverage shall continue in full force and effect through the Closing Date.
 
14

--------------------------------------------------------------------------------


2.18 No Misstatements or Omissions. No representation or warranty by either of
the Sellers or the Principals contained in this Agreement and no statement of
each of the Sellers or the Principals contained in any certificate, list,
Schedule, Exhibit or other instrument specified or referred to in this
Agreement, whether heretofore furnished to Buyer or hereafter furnished to Buyer
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact or omits or will omit any material fact necessary to make the
statements contained therein, in light of the circumstances under which it was
made, not misleading.
 
2.19 Labor Matters and Employment Matters. 
 
(a) Set forth on Section 2.19(a) of the Disclosure Schedule is a list of all
employees of each of the Sellers as of the date hereof and their respective
positions, hire dates and, stated separately, their base wage rates and the
nature and amount of any other compensation.
 
(b) Set forth on Section 2.19(b) of the Disclosure Schedule is a list of (i)
each oral or written employment agreement, contract or severance agreement
existing as of the date hereof, individually or collectively, with any of the
Sellers’ employees (collectively, the "Employment Agreements"), and (ii) the
name of each employee of such Seller with whom such Seller has entered into an
agreement or contract as of the date hereof providing for retention payments
(collectively, the "Retention Agreements"). Each Seller has furnished to the
Buyer copies of all Employment Agreements and Retention Agreements.
 
(c) (i) Neither Seller is a party to or bound by any collective bargaining
agreement or similar agreement with any labor organization, or work rules or
practices agreed to with any labor organization or employee association
applicable to such Seller’s employees, (ii) none of such Seller’s employees are
represented by any labor organization, and there are no organizational
campaigns, demands, petitions or proceedings pending or, to the knowledge of
each of the Sellers and the Principals, threatened by any labor organization or
group of employees seeking recognition or certification as collective bargaining
representative of any group of such Seller’s employees, (iii) to the knowledge
of each of the Sellers and the Principals, there are no union claims to
represent the employees of either Seller, (iv) there are no strikes,
controversies, slowdowns, work stoppages, lockouts or labor disputes pending or,
to the knowledge of each of the Sellers and the Principals, threatened against
or affecting either Seller, and there has not been any such action during the
past five (5) years, and (v) no unfair labor practice charges, jurisdictional
disputes, or other matters within the jurisdiction of the National Labor
Relations Board has occurred, is pending or, to the knowledge of each of the
Sellers and the Principals, is threatened before the National Labor Relations
Board or other governmental entity.
 
15

--------------------------------------------------------------------------------


(d) Each Seller is, and has, at all times during at least the last three (3)
years, been in compliance with all applicable laws, regulations and ordinances
respecting immigration, employment and employment practices, and the terms and
conditions of employment, including, without limitation, employment standards,
equal employment opportunity, family and medical leave, wages, hours of work and
occupational health and safety.
 
(e) (i) There are no pending, or to the knowledge each of the Sellers and the
Principals, threatened Equal Employment Opportunity Commission or analogous
state or local agency charges, complaints or other claims of employment
discrimination against either Seller by any employee or independent contractor
of either Seller; (ii) there are no pending, or to the knowledge of each of the
Sellers and the Principals, threatened wage complaints, investigations, reviews
or audits with respect to any of either Seller’s employees by the Department of
Labor or analogous state or local governmental entities, and neither Seller has
received notice of the intent of the Department of Labor or any other government
entity to conduct any such investigation, review or audit; (iii) there are no
pending, or to the knowledge of each of the Sellers and the Principals,
threatened occupational safety and health complaints, investigations or reviews
with respect to any of either Seller’s employees by the Occupational Safety and
Health Administration or analogous state or local government entities, and
neither Seller has received notice of the intent of the Occupational Safety and
Health Administration or any other government entity to conduct any such
investigation or review; and (iv) neither Seller has received notice of the
intent of any government entity responsible for the enforcement of labor and
employment laws to conduct any investigation, audit or review and, to the
knowledge of each of the Sellers and the Principals, no such investigation is in
progress with respect to either Seller.
 
(f) Since January 1, 2005 neither Seller has effected (i) a "plant closing" as
defined in the Worker Adjustment and Retraining Notification Act of 1988
("WARN") affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of such Seller, or (ii) a "mass
layoff" as defined in WARN affecting any site of employment or facility of such
Seller; nor has either Seller been affected by any transaction or engaged in
layoffs or employment terminations sufficient in number to trigger application
of any similar state or local law. None of either Seller’s employees has
suffered an "employment loss" as defined in WARN since January 1, 2005. Buyer
shall not incur any liability or other obligation with respect to WARN or any
state or local plant closing or mass layoff statute in connection with or as a
result of the transactions contemplated by this Agreement. The Sellers shall be,
jointly and severally, solely and exclusively liable to provide such WARN or
other plant closing or mass layoff notices as may be necessary in connection
with any loss of employment by any employee of either Seller through and
including the Closing Date.
 
(g) The consummation of the transactions contemplated hereunder will not
accelerate the time of payment of any compensation due to any employee of either
Seller or result in an excess parachute payment to any employee of either Seller
within the meaning of Code Section 280G.
 
16

--------------------------------------------------------------------------------


(h) Set forth on Section 2.19(h)(A) of the Disclosure Schedule is a complete
list of each Seller’s current foreign national employees on whose behalf such
Seller has submitted applications and petitions to the U.S. Department of Labor,
U.S. Immigration and Naturalization Service, and U.S. Department of State for
immigration employment and visa benefits; and each Seller has provided the Buyer
with copies of all such applications and petitions and all government notices
regarding adjudications of such notices and petitions. Section 2.19(h)(B) of the
Disclosure Schedule identifies and describes any pending or, to the knowledge of
each of the Sellers and the Principals, threatened actions against either Seller
for violations under the Immigration Reform and Control Act of 1986 respecting
such employees of either Seller.
 
(i) Set forth on Section 2.19(i) of the Disclosure Schedule is a complete list
of all business of each Seller involving federal contracts giving rise to any
reporting or filing obligations with the Office of Federal Contract Compliance
Programs ("OFCCP"), and each Seller has complied in all material respects with
all hiring and employment obligations applicable under OFCCP rules and
regulations.
 
2.20 Environmental Matters.
 
(a) Each Seller is in compliance with, and the Business has been conducted in
material compliance with, all Environmental Laws (as defined below) and
Environmental Permits (as defined below);
 
(b) no Site (as defined below) is a treatment, storage or disposal facility, as
defined in and regulated under the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq., is on or ever was listed or is proposed for listing on
the National Priorities List pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., or on any
similar state list of sites requiring investigation or cleanup;
 
(c) Neither of the Sellers nor the Principals have received any notice that
remains pending or outstanding with respect to its business or any Site from any
governmental entity or person alleging that either Seller is not in material
compliance with any Environmental Law;
 
(d) there has been no release of a Hazardous Substance (as defined below) at,
from, in, to, on or under any Site and no Hazardous Substances are present in,
on, about or migrating to or from any Site that could give rise to an
Environmental Claim (as defined below) against either Seller;
 
(e) there are no pending or outstanding corrective actions requested, required
or being conducted by any governmental entity for the investigation, remediation
or cleanup of any Site, and there have been no such corrective actions, whether
still pending or otherwise;
 
(f) the Business has obtained and holds all necessary environmental permits, and
those environmental permits will remain in full force and effect after the
consummation of the transactions contemplated hereby;
 
17

--------------------------------------------------------------------------------


(g) there are no past or pending, or to the knowledge of each of the Sellers and
the Principals, threatened, Environmental Claims against either Seller or, with
respect to the Business, either Seller or the Purchased Assets, the Principals,
and neither of the Sellers or the Principals is aware of any facts or
circumstances which could be expected to form the basis for any Environmental
Claim against the Business;
 
(h) neither of the Sellers, nor any predecessor of such Seller, nor any entity
previously owned by either Seller, has transported or arranged for the
treatment, storage, handling, disposal, or transportation of any Hazardous
Substance to any off-Site location that could result in an Environmental Claim
against such Seller;
 
(i) there are no (i) underground storage tanks, active or abandoned, (ii)
polychlorinated biphenyl containing equipment, or (iii) asbestos containing
material at any Site; and
 
(j) there have been no environmental investigations, studies, audits, tests,
reviews or other analyses (which have been reduced to writing) conducted by, on
behalf of, or that are in the possession of either Seller with respect to any
Site or any transportation, handling or disposal of any Hazardous Substance that
has not been delivered to Buyer prior to execution of this Agreement.
 
As used herein, (i) "Environment" means all air, surface water, groundwater, or
land, including land surface or subsurface, including all fish, wildlife, biota
and all other natural resources; (ii) "Environmental Claim" means any and all
administrative or judicial actions, suits, orders, claims, liens, notices,
notices of violations, investigations, complaints, requests for information,
proceedings or other communications (written or oral), whether criminal or
civil, (collectively, "Claims") pursuant to or relating to any applicable
Environmental Law by any person (including, but not limited to, any governmental
entity, person and citizens' group) based upon, alleging, asserting, or claiming
any actual or potential (x) violation of or liability under any Environmental
Law, (y) violation of any environmental permit, or (z) liability for
investigatory costs, cleanup costs, removal costs, remedial costs, response
costs, natural resource damages, property damage, personal injury, fines, or
penalties arising out of, based on, resulting from, or related to the presence,
release, or threatened release into the Environment, of any Hazardous Substances
at any location, including, but not limited to, any off-Site location to which
Hazardous Substances or materials containing Hazardous Substances were sent for
handling, storage, treatment, or disposal; (iii) "Environmental Law" means any
and all Laws relating to the protection of health and the Environment, worker
health and safety, and/or governing the handling, use, generation, treatment,
storage, transportation, disposal, manufacture, distribution, formulation,
packaging, labeling, or release of Hazardous Substances, whether now existing or
subsequently amended or enacted, and the state analogies thereto, all as amended
or superseded from time to time; and any common law doctrine, including, but not
limited to, negligence, nuisance, trespass, personal injury, or property damage
related to or arising out of the presence, Release, or exposure to a Hazardous
Substance; (iv) "Hazardous Substance" means petroleum, petroleum hydrocarbons or
petroleum products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls; and
any other chemicals, materials, substances or wastes in any amount or
concentration which are now included in the definition of "hazardous
substances," "hazardous materials," "hazardous wastes," "extremely hazardous
wastes," "restricted hazardous wastes," "toxic substances," "toxic pollutants,"
"pollutants," "regulated substances," "solid wastes," or "contaminants" or words
of similar import, under any Environmental Law; and (v) "Site" means any of the
real properties currently or previously owned, leased, used or operated by
either Seller, any predecessors of either Seller or any entities previously
owned by either Seller, including all soil, subsoil, surface waters and
groundwater thereat.
 
18

--------------------------------------------------------------------------------


2.21 No Material Adverse Change. Except as disclosed in Section 2.21 of the
Disclosure Schedule, since December 31, 2005, (a) no event, condition or
circumstance has occurred that could, or could be reasonably likely to, have a
material adverse effect on the Business or the Purchased Assets, or on the
condition (financial or otherwise), results of operations or prospects of either
Seller or the Business; and (b) the Business has been conducted in the ordinary
course and consistent with past practice.
 
2.22 No Undisclosed Liabilities.
 
(a) Neither Seller has any Liabilities other than those identified in the
Disclosure Schedule, each of which was incurred in the ordinary course of
business.
 
(b) All accounts payable of each Seller are set forth in Section 1.5 of the
Disclosure Schedule, are the result of bona fide transactions in the ordinary
course of business and are due and payable as at the date hereof, in accordance
with the respective invoices relating thereto.
 
2.23 Solvency. Immediately prior to and upon consummation of the transactions
contemplated under this Agreement, each Seller will be solvent, will have assets
having a fair value in excess of the amount required to pay its Liabilities as
they become due and will have access to adequate capital for the conduct of its
business and the ability to pay its debts and such Liabilities as they mature.
 
2.24 Employee Benefits. i) Disclosure of All Plans. Except as set forth in
Section 2.24 of the Disclosure Schedule, neither of the Sellers nor any other
company or entity, which together with either of the Sellers has at any time
constituted a member of the Sellers’ "controlled group" or "affiliated service
group" (within the meaning of Sections 4001(a)(14) and/or (b) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and/or Sections
414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as amended (the
"Code") (such group or groups and each member thereof hereinafter referred to
individually and collectively as the "Group")), has at any time adopted,
sponsored or maintained, has any liability for or is a fiduciary with respect
to, or has any present or future obligation to contribute to or make payment
under, or has or is making contributions or payments under, (i) any employee
benefit plan (as defined in Section 3(3) of ERISA) regardless of whether such
plan is actually covered by ERISA (including any Employee Welfare Benefit Plan
or Employee Pension Plan, as defined in ERISA), or (ii) any other benefit plan,
program, policy, practice, contract or arrangement of any kind whatsoever
(whether for the benefit of present, former, retired or future employees,
officers, directors, managers, consultants or each of independent contractors of
either of the Sellers or any member of the Group, or for the benefit of any
other person or persons) including, without limitation, with respect to
disability, relocation, child care, educational assistance, deferred
compensation, pension, retirement, profit sharing, thrift, savings, stock
ownership, stock bonus, restricted stock, health, dental, medical, life,
hospitalization, stock purchase, stock option, incentive, bonus, sabbatical
leave, vacation, severance, cafeteria, performance award, stock or stock-related
awards, fringe benefits or other contribution, benefit or payment of any kind,
whether formal or informal, oral or written, funded or unfunded and whether or
not legally binding, or (iii) any employment, consulting, service or other
contract or agreement of any kind whatsoever (collectively, "Employee Plans").
Neither of the Sellers nor any member of the Group has any plan or commitment,
whether legally binding or not, to establish any new Employee Plan, to modify
any Employee Plan, or to enter into any Employee Plan, nor do they have any
intention or commitment to do any of the foregoing.
 
19

--------------------------------------------------------------------------------


(b) Documentation. Each of the Sellers and all members of the Group have
provided to Buyer (i) correct and complete copies of all documents embodying or
relating to each Employee Plan including all amendments thereto and copies of
all forms of agreement and enrollment used therewith, and all trusts, group
annuity contracts, insurance policies or other funding media in connection with
these Employee Plans; (ii) the most recent annual reports (Series 5500 and all
schedules thereto), if any, required under ERISA or the Code in connection with
each Employee Plan or related trust; and (iii) the most recent Internal Revenue
Service ("IRS") determination letter, opinion letter and rulings relating to
each Employee Plan. Except as required to comply with applicable law or as
otherwise required by this Agreement, no plan amendments have been adopted, no
changes to the documents have been made, and no such amendments or changes shall
be adopted or made prior to the Closing Date and since the date such documents
were supplied to the Buyer.
 
(c) Qualified Status and Current Determination Letter. Each Employee Plan which
is intended to qualify under Section 401(a) of the Code and each trust intended
to qualify under Section 501(a) of the Code has received a favorable
determination letter from the IRS with respect to each such Employee Plan as to
its qualified status under the Code, including all amendments to the Code
effected by the Tax Reform Act of 1986 and subsequent legislation enacted
through 2001, and neither of the Sellers nor any member of the Group knows or
has reason to know why each such Employee Plan or trust should not continue to
be so qualified.
 
(d) Employee Plan Compliance. Except as set forth in Section 2.24 of the
Disclosure Schedule, (i) each Employee Plan has been established and maintained
in all material respects in accordance with its terms and in compliance with all
applicable laws, statutes, orders, rules and regulations including, without
limitation, ERISA and the Code, and no communication has been received from a
governmental authority asserting that an Employee Plan is not in compliance with
applicable laws, statutes, orders, rules and regulations; (ii) no prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) has occurred with respect to any Employee Plan; (iii) there are no
actions, suits, claims, or governmental agency action or investigation pending
or threatened (other than routine claims for benefits) against any Employee Plan
or against the assets of any Employee Plan, and neither of the Sellers nor any
member of the Group have any reason to expect such an action, suit, claim, or
governmental agency action or investigation to arise; (iv) each Employee Plan
can be amended, terminated or otherwise discontinued before or after the Closing
Date in accordance with its terms, without liability to either of the Sellers,
any member of the Group or the Buyer (other than ordinary administration
expenses or Liabilities typically incurred in a termination event); (v) there
are no audits, inquiries or proceedings pending or threatened by the IRS or
Department of Labor ("DOL") with respect to any Employee Plan; (vi) neither of
the Sellers nor any member of the Group is subject to any penalty or tax with
respect to any Employee Plan under Section 402(i) of ERISA or Sections 4975
through 4980 of the Code; and (vii) neither of the Sellers nor any member of the
Group has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.
 
20

--------------------------------------------------------------------------------


(e) No Pension Plans. Neither of the Sellers nor any members of the Group have
ever maintained, established, sponsored, participated in or contributed to any
employee pension benefit plan (as defined Section 3(2) of ERISA) which was, or
is, subject to Part 3 of Subtitle B of Title I of ERISA, Title IV of ERISA or
Section 412 of the Code, and neither of the Sellers nor any member of the Group
has incurred, or expects to incur, any liability under Title IV of ERISA.
 
(f) No Multiemployer Plans. At no time has either of the Sellers or any member
of the Group sponsored, maintained, contributed to, had any obligation to
contribute to, or incurred, or expects to incur, any liability regarding any
multiemployer plan (as defined in Section 3(37) or Section 4001(a)(2) of ERISA).
 
(g) No Retiree Benefits. Neither of the Sellers nor any member of the Group
maintains, sponsors, contributes to, or has any obligation to any retired or
former employee of either of the Sellers with respect to the provision of any
disability (long or short term), hospitalization, medical, dental or life
insurance benefits, whether insured or self-insured, or coverage under any
employee welfare benefit plan (within the meaning of Section 3(1) of ERISA) or
any similar benefit plan maintained by either of the Sellers or any member of
the Group, other than as required under Section 4980B of the Code or Part 6 of
Title I of ERISA or any similar state law. Neither of the Sellers nor any member
of the Group have represented, promised or contracted (whether in oral or
written form) to an employee (either individually or to employees as a group)
that such employee(s) would be provided with life insurance, medical or other
employee benefits upon their retirement or termination of employment, except to
the extent required by statute.
 
(h) Compliance with COBRA. Each of the Sellers and all member of the Group have
complied with all notice and continuation of health care coverage requirements
under Section 4980B of the Code and Part 6 of Title I of ERISA or any applicable
state law.
 
(i) No Foreign Plans. Neither of the Sellers nor any member of the Group
maintains, sponsors, has any obligation or liability to or provides or otherwise
makes available retirement or deferred benefits of any kind whatsoever under any
benefit plan or Employee Plan established or maintained outside of the United
States.
 
21

--------------------------------------------------------------------------------


(j) Effect of Transactions. The execution of this Agreement and the consummation
of the transactions contemplated hereby and thereby will not (either alone or
upon the occurrence of any additional or subsequent events) constitute an event
under any Employee Plan, trust or loan that will or may result in any payment
(whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee Benefit Plan. No payment or benefit which
will or may be made by either of the Sellers, any member of the Group or the
Buyer as a result of the execution of this Agreement and consummation of the
transactions contemplated hereby will be characterized as a parachute payment
(within the meaning of Section 280G of the Code).
 
2.25 Investment Representations. (a) MediConnect is an "Accredited Investor", as
that term is defined under Section 501(a) of Regulation D under the Securities
Act of 1933, as amended (the "Act"), by virtue of the fact that the Stockholder,
its only equity owner, is an accredited investor. MediConnect is not a broker or
dealer registered with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, or an entity engaged in a business that would
require it to be so registered.
 
(b) Prior to the date hereof and the Closing Date, MediConnect has had full
opportunity to ask questions of and receive answers from AMAC and its officers
and authorized represen-ta-tives regarding the merits of an investment in the
AMAC Shares. MediConnect confirms that it does not desire to receive any further
information. MediConnect has sufficient knowledge and experience in financial
and business matters so as to be able to evaluate the merits and risks of
acquiring the AMAC Shares.
 
(c) MediConnect acknowledges that the AMAC Shares have not been registered under
the Act or the securities laws of any state, are exempt from such registration
and are being issued in reliance on Section 4(2) of the Act, specifically Rule
506 promulgated under Regulation D, and in reliance on MediConnect's
representations and warranties contained herein. MediConnect has not received
any general solicitation or general advertising regarding the acquisition of the
MedicConnect Shares. MediConnect acknowledges that the AMAC Shares cannot be
resold unless they are registered under the Act or exemption from registration
is available.
 
(d) MediConnect represents and warrants that the AMAC Shares are being acquired
by it for its own account, for investment purposes and not with a view to
distribu-tion or resale, nor with the intention of sale, transfer or other
disposition, in whole or any part for any particular price, or at any particular
time, or upon the happening of any particular event or circum-stance.
MediConnect agrees to hold the AMAC Shares indefinitely unless they are
subsequently registered under the Act, or an exemption from such registration is
available, and acknowledges that AMAC will require an opinion of counsel, as a
condition of any sale or transfer, that registration is not required under the
Act or applicable state securities laws. Certificates to be issued will bear a
legend indicating that the AMAC Shares have not been registered under the Act
and are subject to restrictions on transferability.
 
22

--------------------------------------------------------------------------------


Section 3. Representations and Warranties of Buyer. Buyer represents and
warrants to each of the Sellers and the Principals that each of the following
statements is true and correct as of the date hereof:
 
3.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, with full
power and authority to conduct its business and to own and operate its assets
and properties as presently conducted and operated.
 
3.2 Authorization; Validity of Agreement. Buyer has the right, power and
authority to execute and deliver this Agreement and each of the other Purchase
Documents to which it is a party (the "Buyer Purchase Documents") and to
consummate the transactions contemplated hereby and thereby and to make the
representations set forth herein and therein. The execution and delivery of the
Buyer Purchase Documents and the consummation of the transactions contemplated
hereby and thereby have been duly and validly authorized by Buyer and no other
proceedings on the part of Buyer are necessary to authorize the Buyer Purchase
Documents or the consummation of the transactions contemplated hereby and
thereby. Each of the Buyer Purchase Documents have been duly and validly
executed by Buyer and constitute the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be subject to or limited by applicable bankruptcy,
insolvency, reorganization, or other similar laws, now or hereafter in effect,
affecting the enforcement of creditors' rights generally.  The AMAC Shares, when
issued, shall be validly issued, non-assessable and fully paid shares of AMAC's
common stock..
 
3.3 Consents and Approvals; No Violation. The execution, performance and
delivery by Buyer of the Buyer Purchase Documents and the consummation by Buyer
of the transactions contemplated hereby and thereby, and compliance by Buyer
with the provisions hereto and thereto do not and will not: (a) conflict with or
breach any provision of the Certificate of Incorporation of Buyer; (b) violate
or breach in any respect any provision of, or constitute a default (or an event
which, with notice or lapse of time or both would constitute a default) under,
any of the terms, covenants, conditions or provisions of, or give rise to a
right to terminate or accelerate or increase the amount of payment due under,
any note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
lease, contract, agreement or other instrument, commitment or obligation to
which Buyer is a party, or by which Buyer or any of its properties or assets may
be bound; (c) require Buyer to make any filing or registration with, or obtain
any other permit, authorization, consent or approval of, any governmental or
regulatory authority; (d) violate any order, writ, injunction, decree, judgment,
or ruling of any court or governmental authority applicable to Buyer or any of
its assets; or (e) violate any statute, law, rule or regulation applicable to
Buyer.
 
3.4 AMAC Shares. Subject to the provisions of Rule 144 promulgated pursuant to
the Securities Act of 1933, as amended, MediConnect shall have the right to sell
the AMAC Shares beginning one (1) year following the Closing Date. Subject to
the accuracy of MediConnect's representations set forth in Section 2.25, the
issuance of the AMAC Shares will not violate any applicable securities laws.
 
23

--------------------------------------------------------------------------------


Section 4. Covenants of the Parties. In order to induce Buyer to enter into this
Agreement and to consummate the transactions contemplated hereby, each of the
Sellers and the Principals, hereby agrees to enter into the following agreements
and covenants, and acknowledges that the following agreements and covenants are
an essential inducement to Buyer's decision to enter into this Agreement and to
consummate the transactions contemplated hereby and that any breach thereof
shall be deemed to be a material breach of this Agreement (subject to the
applicable cure period expressly provided for below):
 
4.1 Employee Matters. 
 
(a) Nothing in this Agreement shall confer upon any employee of the either
Seller the right to employment with Buyer after the Closing Date. Buyer shall
offer employment to all the of the Sellers’ current employees as listed on
Schedule 2.19(a) hereto (all such employees accepting such offer are hereinafter
referred to as the "Transferred Employees"), at no less than the base wage rates
set forth on Schedule 2.19(a) hereto and no less favorable terms as set forth on
Schedule 2.19(a) hereto, and on such other terms to be established by Buyer in
its sole discretion. Buyer shall have no Liabilities with respect to either of
the Sellers’ employees or independent contractors for periods prior to any such
person becoming employees of, or independent contractors to, Buyer, including,
but not limited to, Liabilities for wages, bonuses, vacation pay and employee
benefits of any kind, and each of the Sellers shall be solely liable, jointly
and severally, for the payment of any such Liabilities.
 
(b) Except to the extent specifically set forth in Section 4.1 of the Disclosure
Schedule hereto, Buyer is not assuming and the Sellers shall remain liable,
jointly and severally, for all Liabilities arising out of or in any way related
to (i) all amounts required to be paid pursuant to any Employment Agreements,
Retention Agreements and any other similar agreements between either Seller and
any of such Seller’s employees, subject to and in accordance with the terms and
conditions set forth in such agreements; (ii) any and all severance or
termination costs that arise with respect to employees of either Seller
terminated from employment with such Seller on or before the Closing Date (or
whose notice of termination was delivered prior to such date); (iii) any claims
by any employee of either Seller relating to a termination or deemed termination
on or prior to the Closing Date as a result of the transactions contemplated by
this Agreement; (iv) any claims by any Seller's employees who refuse Buyer’s
offer of employment; (v) any workers’ compensation claims by any Transferred
Employee for injuries or illnesses incurred, sustained or resulting from
work-related exposures or conditions prior to such Transferred Employee’s
employment date with Buyer, if any (regardless of whether the claim related
thereto is filed before or after the Closing Date); (vi) claims for any benefits
accruing, or with respect to occurrences commencing, on or before the Closing
Date under any Seller's benefit plans, including, but not limited to, (A)
hospital benefits or any confinements that commenced on or before the Closing
Date, including any covered charges of health care professionals relating to
such confinements, (B) short-term and long-term disability benefits, if any, for
disabilities that commenced on or before the Closing Date for the period that
each of such affected individuals remain disabled, (C) life and survivor income
benefits, if any, for deaths that occur on or prior to the Closing Date, (D) all
benefits that are being, or may be, paid to, or with respect to, any of such
employees who are on long-term or short-term disability or medical, family,
personal or other leaves of absence as of the Closing Date, or who go on
short-term, long-term, medical, family, personal or other leaves of absence
after the Closing Date as a result of any injury, illness or other factor
occurring on or prior to the Closing Date pursuant to the terms of such Seller
benefit plans as in effect immediately prior to the Closing Date (including any
subsequent benefit increases); (E) benefits under any "spending account" or
similar arrangement under any "cafeteria plan" (as defined in Section 125 of the
Internal Revenue Code of 1986, as amended) with respect to salary reduction
elections made prior to the Closing Date, (F) benefits under all other benefit
plans of either Seller which accrue on or before the Closing Date; (vii) any
independent contractor agreement or relationship to or involving either Seller
entered into prior to the Closing Date; (viii) other acts or omissions occurring
or otherwise attributable to the period on or before the Closing Date with
respect to the employment of, termination of employment of, provision of
benefits to, and/or compensation of any of the Sellers’ employees, including,
but not limited to, any personal injury, discrimination, wage/hour, family and
medical leave, mass layoff, plant closing, harassment, wrongful discharge, or
other wrongful employment practice, unfair labor practice, claims for benefits
(including claims arising under ERISA or workers’ compensation laws), or other
violation of, or obligations under, any labor, employment or benefits law; and
(ix) all wages and salaries of the Sellers’ employees for work performed or
services rendered by such employees on or prior to the Closing Date. The parties
hereto acknowledge and agree that, except with respect to those benefit plans
listed on Section 4.1 of the Disclosure Schedule (the “Assumed Plans”), as of
the Closing Date, the Transferred Employees will cease accruing benefits under
and shall cease participation in all of the Sellers’ benefit plans. Buyer shall
not have any liability or obligations of any nature, whether known or unknown,
absolute, accrued, contingent or otherwise, and whether due or to become due,
arising out of relating to either Seller being, or being deemed to be, a joint
employer or part of a single employer group.
 
24

--------------------------------------------------------------------------------


(c) The Buyer shall not adopt, assume or otherwise become responsible for,
either primarily or as a successor employer, any assets or Liabilities of any
Employee Plans, employee benefit plans, arrangements, commitments or policies
currently provided by either Seller or by any member of the Group and each
Seller shall remain solely liable for any Liability related to Employee Plans or
other employee benefit plans, arrangements, commitments or policies, except that
Buyer shall assume all obligations under the Assumed Plans for periods beginning
after the Closing Date; and if and to the extent that the Buyer is deemed by law
or otherwise to be liable as a successor employer for such purposes, each of the
Sellers and the Principals shall, jointly and severally, indemnify the Buyer for
the full and complete costs, fees and other Liabilities which result. Each
Seller shall honor and be solely responsible for all Liabilities under such
Seller’s benefit plans.
 
(d) Neither Seller shall take any action, including, but not limited to,
offering employment with such Seller, to induce Transferred Employees not to
accept employment with Buyer.
 
(e) To the extent permitted by law, as soon as reasonably practicable after the
date hereof, each Seller will provide to Buyer the necessary employee data,
including personnel and benefits information, maintained with respect to the
Transferred Employees by such Seller or by its independent contractors, such as
insurance companies and actuaries, in order to facilitate benefit and payroll
transition for the Transferred Employees. The obligations set forth above shall
be subject to a ten (10) day cure period from receipt by Sellers of a written
notice of a breach of such obligations. After the date hereof, each Seller shall
cooperate and provide Buyer with reasonable assistance in connection with the
establishment of any applicable employee benefit plans and programs and shall
cooperate with the Buyer in assisting the Transferred Employees in rolling over
amounts attributable to their participation in each Seller’s defined
contribution plan(s) into any comparable defined contribution retirement plan
that may be established by the Buyer.
 
(f) Notwithstanding anything to the contrary contained in Section 6 hereof, each
of the Sellers and the Principals shall, jointly and severally, pay and shall
assume, indemnify, defend, and hold harmless Buyer from and against and in
respect of any and all losses, damages, claims for benefits, Liabilities, taxes,
and sanctions that arise under the Section 4980B of the Code, or Part 6 of Title
I of ERISA or any similar state law (individually and collectively "COBRA"),
interest and penalties, costs, and expenses (including, without limitation,
disbursements and reasonable legal fees incurred in connection with any action,
suit, proceeding, claim, appeal, demand, assessment, or judgment) imposed upon,
incurred by, or assessed against Buyer and any of its employees arising by
reason of or relating to any failure of Administaff Companies II, L.P.
(“Administaff”) or either Seller to comply with the continuation health care
coverage provisions of COBRA which failure occurred with respect to any current
or prior employee of such Seller or any qualified beneficiary of such employee
(as defined in COBRA) prior to the Closing Date or as otherwise required as a
result of either Seller’s dissolution and/or termination of its group health
plan or plans or any other transactions or matters contemplated by this
Agreement. The obligations set forth above shall be subject to a ten (10) day
cure period from receipt by Sellers of a written notice of a breach of such
obligations. In particular, if and to the extent that the Buyer is deemed by law
or otherwise to be liable as a successor employer for such COBRA purposes, each
of the Sellers and the Principals shall, jointly and severally, indemnify the
Buyer for the full and complete costs, fees and other Liabilities which result.
 
25

--------------------------------------------------------------------------------


(g) In respect of grievances or labor claims of Transferred Employees to the
extent relating to their employment by either Seller including, without
limitation, any such grievances or labor claims filed before state or local
authorities for which payment has not been made prior to the Closing Date, each
Seller shall retain responsibility and liability for all amounts due with
respect thereto including, without limitation, the payment of any amounts in the
nature of back pay or employee compensation, and any state or federal taxes in
connection with such back pay or employee compensation, and each of the Sellers
and the Principals shall, jointly and severally, indemnify the Buyer with
respect to any such Liabilities. The obligations set forth above shall be
subject to a ten (10) day cure period from receipt by Sellers of a written
notice of a breach of such obligations. Handling of such grievances and labor
claims shall be at the Sellers’ cost and expense. Buyer shall have sole
responsibility and liability for any labor claims of Transferred Employees that
relate to their employment with Buyer.
 
(h) Nothing in this Section 4.1 shall limit the at will nature of the employment
of the Transferred Employees or the right of Buyer to alter or terminate any
employee benefit plan, program or arrangement.
 
(i) Immediately following the Closing Date, each of the Sellers shall direct and
cause Administaff to, and all members of the Group shall each, terminate,
effective as of the day immediately preceding the Closing Date, any and all
Employee Plans, except for the Assumed Plans. Buyer shall receive from each
Seller evidence that all tax qualified Employee Plans (other than those which
are Assumed Plans) have been terminated by Administaff and all members of the
Group pursuant to resolutions of each such entity’s board of directors (the form
and substance of such resolutions being subject to the review and approval of
Buyer), effective as of the day immediately preceding the Closing Date. The
obligations set forth above shall be subject to a ten (10) day cure period from
receipt by Sellers of a written notice of a breach of such obligations. Each of
the Sellers shall direct and cause Administaff and each member of the Group to
submit, or have submitted on its behalf, to the Internal Revenue Service an
application for determination of the tax-qualified status upon its termination
of each Employee Plan which is intended to qualify under Section 401(a) of the
Code and each trust intended to qualify under Section 501(a) of the Code. The
obligations set forth above shall be subject to a ten (10) day cure period from
receipt by Sellers of a written notice of a breach of such obligations. Each
such application shall be (i) submitted as soon as administratively possible
following the Closing Date, and (ii) paid for (including all related legal,
administrative and other costs and expenses) solely by each such Seller. Each of
the Sellers shall periodically notify Buyer of the status of each such
submission and shall provide Buyer with a copy of each determination letter, if
and when received. Each of the Sellers shall direct and cause Administaff and
all members of the Group to operate and maintain the Employee Plans in all
respects in accordance with its terms and in compliance with all applicable
laws, statutes, orders, rules and regulations including, without limitation,
ERISA and the Code, until all amounts are distributed from such Employee Plan.
 
26

--------------------------------------------------------------------------------


(j) each Seller shall retain responsibility and liability for all amounts or
claims arising out of the agreement with Administaff and resulting out of the
consummation of the transactions contemplated hereby, including, without
limitation, the transfer of each Seller's employees to Buyer or the cessation of
employment of any such employee, and each of the Sellers and the Principals
shall, jointly and severally, indemnify the Buyer with respect to any such
Liabilities. It is understood and agreed that Sellers shall not be responsible
or liable for any liabilities or claims arising out of the agreement with
Administaff which (i) relate to the operation of the Business after the Closing
Date, and (ii) not resulting out of the consummation of the transactions
contemplated hereby.
 
4.2 Non-disclosure of Confidential Information. Neither the Sellers, the
Principals, nor any affiliate thereof, shall divulge, communicate, or use to the
detriment of the Buyer or for the benefit of any other Person, or misuse in any
way, any confidential information pertaining to the Business or the Purchased
Assets. For purposes hereof, "confidential information" means information,
including but not limited to, technical or non technical data, a formula,
pattern, compilation, program, device, method, technique, drawing, process,
marketing methods or data, financial data, or list of actual or potential
customers or suppliers, that: (i) is sufficiently secret to derive economic
value, actual or potential, from not being generally known to other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstance to maintain its secrecy or
confidentiality.
 
4.3 Non-solicitation of Employees. Until the fifth anniversary of the Closing
Date (the "Non-Solicitation Period"), neither the Sellers, the Principals, nor
any affiliate thereof, shall, directly or indirectly, for itself or for any
other person, firm, corporation, partnership, association or other entity,
attempt to employ or enter into any contractual arrangement with any employee or
former employee of either of the Sellers, unless such employee or former
employee has not been employed by Buyer for a period in excess of one year.
 
27

--------------------------------------------------------------------------------


4.4 Non-Competition. Until the fifth anniversary of the Closing Date (the
"Non-Compete Period"), neither the Sellers, the Principals, nor any affiliate
thereof, shall directly or indirectly, engage in the Business or any business
comparable to or competitive with the Business, or have any interest in or
engage in any transaction with, any sole proprietorship, partnership,
corporation (other than the Buyer or any of its affiliates) or business or any
other person or entity (whether as an employee, officer, director, partner
agent, security holder, creditor, consultant or otherwise) that directly or
indirectly engages in the Business (or any aspect thereof), or any business
comparable to or competitive with the Business, in the states of Illinois,
Maryland, Connecticut, Massachusetts, New Jersey, Pennsylvania or New York;
provided, however, that nothing contained herein shall be deemed to prevent or
restrict the Sellers, the Principals, or their affiliates, from owning up to 1%
of the shares of any class of capital stock of any corporation whose shares are
listed on a national securities exchange or are regularly traded in the
over-the-counter market so long as neither the Sellers, the Principals, nor
their respective affiliates actively participate or engage in the conduct of the
business of any such other corporation. Notwithstanding any of the foregoing to
the contrary, it is understood and agreed that the Principals may continue their
"NeedMyDoctor" business as currently being conducted, as long as NeedMyDoctor
does not enter into the TAS Business or the PhoneScreen Business and as long
such continuation does not otherwise breach any of their obligations under this
Agreement. For the sake of clarity, it is hereby understood and agreed that
certain NeedMyDoctor customers utilize various providers of telephone answering
services. The Principals hereby agree that they will, and will cause
NeedMyDoctor to, refer all such customers who are seeking a provider of
telephone answering services to the Buyer or its affiliates. In addition, it is
hereby understood and agreed, that NeedMyDoctor shall not refer any of its
customers to a provider of telephone answering services other than the Buyer or
its affiliates (provided, however, that if after such initial referral, a
customer requests a referral to a service provider in the same geographical
region as the cutomer, and neither Buyer nor its affiliates provide such service
in such region, the Principals may then refer such customer to another regional
service provider), and that any such referral shall be deemed to be a breach of
the provisions of this Section 4.4.
 
Each of the Sellers and the Principals acknowledge that the provisions of
Sections 4.3 and 4.4, and the period of time, geographic area and scope and type
of restrictions on its activities set forth in Section 4.3 and 4.4, are
reasonable and necessary for the protection of Buyer and are an essential
inducement to Buyer's entering into the transaction documents to which it is a
party and consummating the transactions contemplated thereby. If, at the time of
enforcement of Sections 4.3 or 4.4, a court shall hold that the period of time,
geographic area or scope or type of restrictions set forth in Sections 4.3 or
4.4 are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period of time, geographic area or scope or type of
restrictions deemed reasonable under such circumstances by such court shall be
substituted for the stated period of time, geographic area or scope or type of
restrictions set forth in Sections 4.3 and 4.4.


28

--------------------------------------------------------------------------------


4.5 Public Statements. From and after the date hereof neither Buyer, on the one
hand, nor the Sellers or the Principals, on the other hand, shall, or permit any
affiliate thereof to, either make, issue or release any press release or any
oral or written public announcement or statement concerning or with respect to,
or acknowledgment of the existence of, or reveal the terms, conditions and
status of the transactions contemplated hereby, without the prior written
consent of the other party or parties hereto, as the case may be (which consent
shall not be unreasonably withheld or delayed), unless such announcement is
required by law or a governmental authority, in which case the other parties
shall be given notice of such requirement prior to such announcement and the
parties shall consult with each other as to the scope and substance of such
disclosure. Notwithstanding the foregoing, the Sellers and the Principals
understand and agree that Buyer's ultimate parent company will file a Form 8-K
with the U.S. Securities and Exchange Commission in connection with the
transactions contemplated hereby, which shall disclose the items as required by
such Form 8-K.
 
4.6 Use of Name. As of the Closing Date, MediConnect shall cease using the name
“MediConnect”, and shall (i) file an amendment to its Certificate of
Incorporation within two business days of the Closing Date, changing its name to
Sameh Enterprises, Inc., and (ii) terminate any and all of its assumed name
filings. As of the Closing Date, Phone Screen shall cease using the name “Phone
Screen” or words similar thereto, and (i) shall file an amendment to its
Certificate of Incorporation with two business days of the Closing Date,
changing its name to Lifshitz Enterprises, Inc., (ii) terminate any and all of
its assumed name filings. Any future payments due hereunder shall be made to
Sellers under their new names, as such corporate name may be amended from time
to time.
 
4.7 Purchase Price Allocation. For tax reporting purposes, the Purchase Price
shall be allocated among the Sellers, the Purchased Assets and the goodwill of
the Business in accordance with the mutual agreement of the parties, such
allocation to be set forth in writing prior to the Closing Date. For tax
reporting purposes, Buyer and each of the Sellers agree to report the
transactions contemplated under this Agreement in a manner consistent with the
terms of this Agreement (including, without limitation, the agreed upon purchase
price allocation) and neither will take any position inconsistent herewith in
any tax related (i) return, (ii) refund claim, or (iii) litigation.
 
4.8 Other Actions. Each of the parties hereto hereby agree that from and after
the date hereof they shall use all reasonable efforts to: (i) take, or cause to
be taken, all actions, (ii) do, or cause to be done, all things, and (iii)
execute and deliver all such documents, instruments and other papers, as in each
case may be necessary, proper or advisable under applicable laws, or reasonably
required in order to carry out the terms and provisions of this Agreement and to
consummate and make effective the transactions contemplated hereby, and to vest
in Buyer title to the Purchased Assets, free and clear of all Liens. In
addition, each of the Sellers and the Principals will cooperate with Buyer and
use their best efforts to cause the conditions to Buyer's obligation to close
the transactions contemplated hereunder to be satisfied (including, without
limitation, the execution and delivery of all agreements contemplated hereunder
to be executed and delivered) on or prior to the Closing Date. The obligations
set forth above shall be subject to a ten (10) day cure period from receipt by
Sellers of a written notice of a breach of such obligations.
 
29

--------------------------------------------------------------------------------


4.9 Payment of Payables. Following the Closing Date, each of the Sellers will
promptly pay any outstanding Payables relating to their respective operations,
but in no event later than 15 days from the Closing Date. The obligations set
forth above shall be subject to a ten (10) day cure period from receipt by
Sellers of a written notice of a breach of such obligations.
 
4.10 Gross Revenues Statements. As soon as reasonably practicable, but no later
than forty-five (45) days after the Closing Date, each of the Sellers shall
provide to Buyer with (i) unaudited balance sheets of each Seller as of November
30, 2006, and unaudited statements of income of each Seller for the 11 month
period ended November 30, 2006 (collectively, the "2006 Financial Statements"),
together with a compilation report of the Sellers' independent accountants with
respect to such 2006 Financial Statements, and (ii) a statement of each such
Sellers' Gross Revenues for the period beginning December 1, 2006 through
December 31, 2006, in each case prepared in accordance with generally accepted
accounting principles in the United States. Each of the Sellers and the
Principals shall cooperate fully with the Buyer’s designated registered
independent accounting firm in connection with the review of the 2006 Financial
Statements, and shall cooperate fully with the Buyers in connection with the
preparation of other financial information required by the Buyer in connection
with any of the Buyer’s ultimate parents’ filings with the United States
Securities and Exchange Commission. Buyer shall cooperate with Sellers to the
extent necessary with respect to the production of the above referenced
information, and Sellers' shall not be responsible for a breach of this Section
to the extent such breach is caused by Buyer's failure to provide Sellers with
the information necessary, and which is in Buyer's control, to provide the above
required information.
 
4.11 Discharge of Liabilities; Sales Taxes. Other than the Assumed Liabilities,
each Seller shall, and each of the Principals shall cause each Seller to,
perform and discharge all Liabilities relating to the Business or the Purchased
Assets, as required under the terms and conditions with respect to such
Liabilities. The obligations set forth above shall be subject to a ten (10) day
cure period from receipt by Sellers of a written notice of a breach of such
obligations. Each of the Sellers and the Principals shall be jointly and
severally liable for all sales taxes and other charges relating to the Purchased
Assets in connection with any sales tax audit or other taxes due for any period
prior to the Closing. Each of the Sellers and the Principals shall jointly and
severally liable indemnify the Buyer with respect to any Damages (as hereinafter
defined) due to the failure of either Seller to discharge any such Liabilities
in accordance with this Section.
 
4.12 Assigned Contracts. To the extent any Assigned Contract for which
assignment to Buyer as provided herein is not permitted without consent of
another party, this Agreement shall not constitute an assignment thereof if such
assignment would constitute a breach thereof. Each of the Sellers, the
Principals and the Buyer agree to use reasonably commercial efforts to obtain
consent of such other party to the assignment of any such Assigned Contract to
Buyer in all cases in which such consent is required for such assignment. Until
such consent is obtained or if it is not obtained, each of the Sellers and the
Principals shall cooperate with Buyer in any reasonable arrangement (such as by
agency or sublicense) designed to provide the Buyer with the economic benefits
under such relevant contract.
 
30

--------------------------------------------------------------------------------


4.13 Notice of Sales or Purchase of Business Assets. Sellers and Principals
hereby acknowledge that Buyer intends to file, within ten (10) days of the
Closing Date, Form CBS-1 Notice of Sale or Purchase of Business Assets with the
Illinois Department of Revenue, with respect to each of the Sellers, and each of
the Sellers and Principals hereby agrees that it shall cooperate with Buyer in
the preparation and filing of such notices. In the event that at any time
following the submission of such notices, the Illinois Department of Revenue
notifies Buyer that is to (i) withhold or set aside any amounts, or (ii) remit
any amounts to the State of Illinois, then Sellers and Principals shall cause
such amounts to (A) in the case of (i), be placed in escrow within five (5)
business days of such notification pursuant to an escrow agreement between the
Buyer, each of the Sellers and Sellers' counsel as escrow agent, it being
understood that the escrow agreement shall have such customary terms and
conditions as attached hereto as Exhibit G, or (B) in the case of (ii), remit
such amounts as directed by such notification. In the event that Sellers'
counsel does not agree to enter into such escrow agreement, Buyer shall select
an escrow agent. Any amounts placed into escrow shall only be released following
receipt of written notice to Buyer by the Illinois Department of Revenue of its
final determination as to any amounts due to it, as follows: any amounts due to
the Illinois Department of Revenue shall be released to it in order to satisfy
such liabilities, and the balance shall be released to the Sellers in accordance
with their written instructions.
 
Section 5. Survival of Representations and Warranties.
 
5.1 Survival of Representations and Warranties of the Sellers and the
Principals. Notwithstanding any right of Buyer to fully investigate the affairs
of each Seller and notwithstanding any knowledge of facts determined or
determinable by Buyer pursuant to such investigation or right of investigation,
Buyer has the right to rely fully upon the representations and warranties of
each of the Sellers and the Principals contained in this Agreement or in any
other Purchase Document. All such representations and warranties shall survive
the execution and delivery of this Agreement until the third anniversary hereof,
(other than the representations and warranties contained in Sections 2.1, 2.2,
2.3, 2.4, 2.5, 2.7, 2.19, 2.24 and 2.25, which representation shall survive the
execution and delivery of this Agreement without any time limitations. Covenants
shall be binding and shall survive in accordance with their respective terms.
 
5.2 Survival of Representations and Warranties of Buyer. Notwithstanding any
right of each of the Sellers and the Principals fully to investigate the affairs
of Buyer and notwithstanding any knowledge of facts determined or determinable
by each of the Sellers or the Principals pursuant to such investigation or right
of investigation, each of the Sellers and the Principals have the right to rely
fully upon the representations and warranties of Buyer contained in this
Agreement or in any other Purchase Document. All such representations and
warranties shall survive the execution and delivery of this Agreement until the
third anniversary of the Closing Date. Covenants shall be binding and shall
survive in accordance with their respective terms.
 
31

--------------------------------------------------------------------------------


Section 6. Indemnification.
 
6.1 Indemnification by the Sellers and the Principals. Each of the Sellers and
the Principals shall, jointly and severally, indemnify and defend Buyer, AMAC
and each of their respective officers, directors, employees, shareholders,
agents, advisors or representatives (each, a "Buyer Indemnitee") against, and
hold each Buyer Indemnitee harmless from, any loss, liability, obligation,
deficiency, damage or expense including, without limitation, interest,
penalties, reasonable attorneys' and consultants' fees and disbursements
(collectively, "Damages"), that any Buyer Indemnitee may suffer or incur based
upon, arising out of, relating to or in connection with any of the following
(whether or not in connection with any third party claim):
 
(a) any breach of any representation or warranty made by either of the Sellers
or, either of the Principals, contained in this Agreement or in any other
Purchase Document or in respect of any third party claim made based upon facts
alleged which, if true, would constitute any such breach;
 
(b) Any failure by any of the Sellers or the Principals to perform or to comply
with any covenant or condition required to be performed or complied with by such
Seller or such Principal contained in this Agreement or in any other Purchase
Document;
 
(c) the ownership or operation of the Business or the Purchased Assets prior to
the Closing Date; or
 
(d) the ownership or operation of the Excluded Assets.
 
6.2 Indemnification by Buyer. Buyer shall indemnify and defend each of the
Sellers and each of Sellers’ respective officers, managers, employees, members,
agents, advisors or representatives (each, a "Seller Indemnitee") against, and
hold each Seller Indemnitee harmless from, any Damages that such Seller
Indemnitee may suffer or incur arising from, related to or in connection with
any of the following:
 
(a) any breach of any representation or warranty made by Buyer contained in this
Agreement or in any other Purchase Document or in respect of any third party
claim made based upon facts alleged which, if true, would constitute any such
breach;
 
(b) Buyer's failure to perform or to comply with any covenant or condition
required to be performed or complied with by Buyer contained in this Agreement
or in any other Purchase Document; or
 
(c) the ownership or operation of the Business or the Purchased assets, to
extent relating to activities of the Buyer after the Closing Date, except with
respect to Damages relating to or arising out of the negligence, gross
negligence or willful misconduct of the Principals.
 
32

--------------------------------------------------------------------------------


6.3 Indemnification Procedures.
 
(a) Any party seeking indemnification hereunder with respect to a claim not
involving a third party, shall notify the indemnifying party in writing of such
claim, including a detailed accounting describing with specificity the amount of
Damages claimed, and the indemnifying party shall have fifteen (15) days to
respond to such claims. During such fifteen (15) day period, any payments due to
Sellers by Buyer pursuant to this Agreement or the Management Employment
Agreements shall be tolled to the extent of the Damages so claimed. Promptly
after notice to an indemnified party of any claim or the commencement of any
action or proceeding, including any actions or proceedings by a third party
(hereafter referred to as "Proceeding" or "Proceedings"), involving any Damage
referred to in sections 6.1 and 6.2, such indemnified party shall, if a claim
for indemnification in respect thereof is to be made against an indemnifying
party pursuant to this Section 6, give written notice to the indemnifying party,
setting forth in reasonable detail the nature thereof and the basis upon which
such party seeks indemnification hereunder; provided, however, that the failure
of any indemnified party to give such notice shall not relieve the indemnifying
party of its obligations hereunder, except to the extent that the indemnifying
party is actually prejudiced by the failure to give such notice.
 
(b) In the case of any Proceeding by a third party against an indemnified party,
the indemnifying party shall, upon notice as provided above, have the right at
its expense to promptly and diligently assume the defense thereof, with counsel
reasonably satisfactory to the indemnified party, and, after notice from the
indemnifying party to the indemnified party of its assumption of the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof or for any amounts paid or foregone by
the indemnified party as a result of any settlement or compromise thereof that
is effected by the indemnified party (without the prior written consent of the
indemnifying party).
 
(c) Anything in this Section 6 notwithstanding, if both the indemnifying party
and the indemnified party are named as parties or subject to such Proceeding and
the indemnified party determines with advice of counsel that there may be one or
more legal defenses available to it that are different from or additional to
those available to the indemnifying party or that a material conflict of
interest between such parties may exist in respect of such Proceeding, then upon
written notice by the indemnified party of such determination, the indemnified
party shall have the right, but not the obligation, to participate at its own
cost and expense in such defense by counsel of its own choice.
 
(d) If the indemnifying party assumes the defense of any such Proceeding, the
indemnified party shall cooperate fully with the indemnifying party and shall
appear and give testimony, produce documents and other tangible evidence, allow
the indemnifying party access to the books and records of the indemnified party
and otherwise assist the indemnifying party in conducting such defense. No
indemnifying party shall, without the consent of the indemnified party, consent
to entry of any judgment or enter into any settlement or compromise which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
of such claim or Proceeding. Provided that proper notice is duly given, if the
indemnifying party shall not promptly and diligently assume the defense thereof,
then the indemnified party may respond to, contest and defend against such
Proceeding and may make in good faith any compromise or settlement with respect
thereto, and recover from the indemnifying party the entire cost and expense
thereof including, without limitation, reasonable attorneys' fees and
disbursements and all amounts paid or foregone as a result of such Proceeding,
or the settlement or compromise thereof. The indemnification required hereunder
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills or invoices are received or
loss, liability, obligation, damage or expense is actually suffered or incurred.
 
33

--------------------------------------------------------------------------------


6.4 Right to Set-Off. Subject to Buyer's compliance with the notification
requirements set forth in the first two sentences of Section 6.3(a) above, Buyer
shall have the right, but not the obligation, to set-off (i) the amount of any
and all Damages for which any Seller, any Stockholder may become liable to Buyer
under any provisions of this Agreement, against any sums otherwise payable to
either of the Sellers or, either of the Principals hereunder, or under any other
document or instrument executed and delivered pursuant to this Agreement or
contemplated hereby including, without limitation, any amounts payable to either
of the Sellers or either of the Principals pursuant to Section 1.3(d), Section
1.6, Section 1.7 hereof or any amounts payable to the Principals pursuant to the
Management Employment Agreements; provided, however, that with respect amounts
payable under Section 1.6 and 1.7 hereof or any amounts payable pursuant to the
Management Employment Agreements, such right of set-off shall be limited to
Damages arising out of third party claims.  Buyer will not exercise any right to
set-off until it has given the Sellers or the Principals, as the case may be,
not less than thirty (30) days notice within which period the Sellers and the
Principals shall have the right to either (i) in the case of claim between Buyer
and Sellers, pay the amount of the Damages proposed by Buyer in cash, or (ii) in
the case of a third party claim, settle such claim in full with such third party
(including appropriate releases) reasonably satisfactory to Buyer; provided,
however, that during such 30 day time period, any payment obligations of the
Buyer under this Agreement or the Management Employment Agreements, to the
extent the Buyer has a right to set-off against such payments and to the extent
of the Damages claimed, shall be tolled. The remedies provided herein shall be
cumulative and shall not preclude assertion by any party hereto of any other
rights or the seeking of any other remedies against any other party hereto. No
assertion of the right of set-off shall impair Buyer’s title in the Purchased
Assets or any other of Buyer’s rights under this Agreement.
 
Section 7. Miscellaneous.
 
7.1 Transaction Fees and Expenses. Each party hereto shall bear such costs, fees
and expenses as may be incurred by it in connection with this Agreement and the
transactions contemplated hereby, including each party’s respective attorney's
costs and fees.
 
7.2 Notices. Any notice, demand, request or other communication which is
required, called for or contemplated to be given or made hereunder to or upon
any party hereto shall be deemed to have been duly given or made for all
purposes: if (a) in writing and sent by messenger or a recognized national
overnight courier service for next day delivery with receipt therefor, or (b)
sent by facsimile transmission with a written copy thereof sent on the same day
by postage paid first-class mail or (c) by personal delivery to such party at
the following address:
 
34

--------------------------------------------------------------------------------


To Buyer:
 
c/o American Medical Alert Corp.
3265 Lawson Boulevard
Oceanside, New York 111572
Attention: Mr. Jack Rhian
Facsimile No.: (516) 536-5276
 
with a copy to:
 
Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attention: Allan Grauberd
Facsimile No.: (212) 554-7700
 
To either of the Sellers or the Principals:
 
2722 Old Glenview Road
Wilmette, Illinois 60091
Attention: Janet and Joseph Sameh
Facsimile No: 847-920-9016
 


with respect to each Seller and each Principal, with a copy to:
 
David B. Pogrund
Stone, Pogrund & Korey
211 North La Salle Street
Chicago, IL 60601
Facsimile No.: (312) 782-1482
 
 
or such other address as either party hereto may at any time, or from time to
time, direct by notice given to the other party in accordance with this section.
The date of giving or making of any such notice or demand shall be, in the case
of clause (a), the date of the receipt, in the case of clause (b), the business
day next following the date such notice or demand is sent, and in the case of
clause (c), upon delivery. A copy of any notice to either Seller or either
Stockholder shall be sent concurrently to each other Seller or Stockholder, as
the case may be.
 
7.3 Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective unless in writing and signed by or on
behalf of the Buyer, each of the Sellers and each of the Principals.
 
7.4 Waiver. No course of dealing of any party hereto, no omission, failure or
delay on the part of any party hereto in asserting or exercising any right
hereunder, and no partial or single exercise of any right hereunder by any party
hereto shall constitute or operate as a waiver of any such right or any other
right hereunder. No waiver of any provision hereof shall be effective unless in
writing and signed by or on behalf of the party to be charged therewith. No
waiver of any provision hereof shall be deemed or construed as a continuing
waiver, as a waiver in respect of any other or subsequent breach or default of
such provision, or as a waiver of any other provision hereof unless expressly so
stated in writing and signed by or on behalf of the party to be charged
therewith. Buyer's receipt of information contained herein shall not be deemed
to waive any of Buyer's rights under the indemnification provisions of Section
6.
 
35

--------------------------------------------------------------------------------


7.5 Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the internal laws of the State of Illinois, other
than those which would defer to the substantive laws of another jurisdiction.
 
7.6 Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the exclusive jurisdiction of the federal and state courts located in
Cook County, Illinois, in connection with any claim or dispute arising out of or
relating to this Agreement or the transactions contemplated hereby, waives any
objection to venue in such courts and agrees that service of any summons,
complaint, notice or other process relating to such claim or dispute may be
effected in the manner provided by Section 7.2..
 
7.7 Remedies. In the event of any actual or prospective breach or default by any
party hereto, the other parties shall be entitled to equitable relief, including
remedies in the nature of rescission, injunction and specific performance. All
remedies hereunder are cumulative and not exclusive. Nothing contained herein
and no election of any particular remedy shall be deemed to prohibit or limit
any party from pursuing, or be deemed a waiver of the right to pursue, any other
remedy or relief available now or hereafter existing at law or in equity
(whether by statute or otherwise) for such actual or prospective breach or
default, including the recovery of damages. The prevailing party in any action
at law or equity shall be entitled to recover all litigation expenses, including
deposition fees and all reasonable legal fees from the non-prevailing party.
 
7.8 Severability. The provisions hereof are severable and if any provision of
this Agreement shall be determined to be legally invalid, inoperative or
unenforceable in any respect by a court of competent jurisdiction, then the
remaining provisions hereof shall not be affected, but shall, subject to the
discretion of such court, remain in full force and effect, and any such invalid,
inoperative or unenforceable provision shall be deemed, without any further
action on the part of the parties hereto, amended and limited to the extent
necessary to render such provision valid, operative and enforceable.
 
7.9 Further Assurances. Each party hereto covenants and agrees promptly to
execute, deliver, file or record such agreements, instruments, certificates and
other documents and to perform such other and further acts as the other party
hereto may reasonably request or as may otherwise be necessary or proper to
consummate and perfect the transactions contemplated hereby.
 
36

--------------------------------------------------------------------------------


7.10 Assignment. This Agreement and all of the provi-sions hereof shall be
binding upon and inure to the benefit of the parties hereto, their heirs and
their respective successors and assignees; provided, however, that neither of
the Sellers nor the Principals shall assign any of its or their respective
rights or delegate any duties hereunder without the prior written consent of
Buyer.
 
7.11 No Third Party Beneficiaries. Nothing contained in this Agreement, whether
express or implied, is intended, or shall be deemed, to create or confer any
right, interest or remedy for the benefit of any Person other than as otherwise
provided in this Agreement.
 
7.12 Entire Agreement. This Agreement (including all the schedules and exhibits
hereto), together with the Exhibits, Schedules, certificates and other
documentation referred to herein or required to be delivered pursuant to the
terms hereof, contains the terms of the entire agreement among the parties with
respect to the subject matter hereof and supersedes any and all prior
agreements, commitments, understandings, discussions, negotiations or
arrangements of any nature relating thereto.
 
7.13 Headings. The headings contained in this Agreement are included for
convenience and reference purposes only and shall be given no effect in the
construction or interpretation of this Agreement.
 
7.14 Counterparts. This Agreement may be executed in any number of counterparts
and delivered by facsimile, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.
 


[Rest of page intentionally left blank]


37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase Agreement
as of the date first set above.
 

      Sellers: AMERICAN MEDICONNECT, INC.  
   
   
    By:   /s/ Janet Lifshitz    

--------------------------------------------------------------------------------

Name: Janet Lifshitz   Title: President

            PHONE SCREEN, INC.  
   
   
    By:   /s/ Janet Lifshitz   

--------------------------------------------------------------------------------

Name: Janet Lifshitz   Title: President

 

       
   
   
  Principals: By:   /s/ Janet Lifshitz   

--------------------------------------------------------------------------------

Janet Lifshitz    

       
   
   
    By:   /s/ Joseph Sameh  

--------------------------------------------------------------------------------

Joseph Sameh    

   

      Buyer:  AMERICAN MEDICONNECT ACQUISITION CORP.  
   
   
    By:   /s/ Jack Rhian     

--------------------------------------------------------------------------------

Name: Jack Rhian   Title: President 



American Medical Alert Corp., a New York corporation, hereby guaranties the
performance of all of Buyer's payment obligations pursuant to this Agreement,
including pursuant to Section 6.2 hereof, and affirms all of Buyer's
representations and warranties contained in Sections 3.1 through 3.4.
 

        AMERICAN MEDICAL ALERT CORP.  
   
   
    By:   /s/ Jack Rhian  

--------------------------------------------------------------------------------

Name: Jack Rhian   Title: President

 
 
 
 
 

--------------------------------------------------------------------------------

 